 PINKERTON'S, INC.Pinkerton's, Inc. and Local No. 71, InternationalGuards Union of America. Case 9-CA-1803827 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 29 June 1983 Administrative Law JudgeRobert G. Romano issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the AdministrativeLaw Judge is adopted and the complaint is dis-missed.While we agree with the judge's finding that deferral to the arbitra-tor's decision is appropriate, we have examined this proceeding in light ofthe standards for deferral recently propounded in Olin Corp., 268 NLRB573 (1984). In so finding, we specifically agree with the judge that thiscase does not present questions of representation, accretion, or appropri-ate unit concerning which the Board consistently has refused to defer.See, generally, Williams Transportation Co., 233 NLRB 837 (1977), andcases cited therein. Rather, we find, in agreement with the judge, that thecontroversy in issue essentially is one of contract interpretation.DECISIONSTATEMENT OF THE CASEROBERT G. ROMANO, Administrative Law Judge. Thiscase was heard at Louisville, Kentucky, on July 22,1982.' The charge was filed by Local No. 71, Interna-tional Guards Union of America (herein Local 71), onFebruary 22 against Pinkerton's, Inc. (herein RespondentEmployer). Complaint thereon issued on March 25 alleg-ing violations of Section 8(a)(1), (3), and (5) of the Act.Respondent Employer filed a timely answer on March29 denying the commission of any unfair labor practices.At the opening of hearing Employer moved for Boarddeferral of the complaint allegations of unfair labor prac-tices in deference to a certain arbitrator's opinion andaward that issued on June 22, and accordingly it requeststhat the complaint herein, in its entirety be dismissed bythe Board. The General Counsel and the Charging Partyon several asserted grounds contend deferral is inappro-priate. The case has also presented certain deferral pro-cedural questions and certain substantive complaint alle-gation issues.All dates are in 1982 unless stated to the contrary.270 NLRB NO. 10On the entire record one (essentially) fully stipulated,and after consideration of the briefs filed by the GeneralCounsel, the Charging Party, and Respondent Employerabout August 26, I make the followingFINDINGS OF FACTI. JURISDICTIONPinkerton's, Inc., a Delaware Corporation, is engagedin the business of furnishing guard services to customerslocated in various States, including the State of Ken-tucky, where Employer has a branch office and place ofbusiness located in Louisville. During the past 12months, in the course and conduct of its business oper-ations, Pinkerton's, Inc. has performed services valued inexcess of $50,000, in States other than the State of Ken-tucky. The complaint alleges, the Respondent by answeradmits, and I find that it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act, and that Local 71 is a labor organization withinthe meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICE ISSUESA. Background1. The Board certificationsInternational Guards Union of America (Independent)was initially certified by the Board in Case 9-RC-3389on December 11, 1958, as the collective-bargaining rep-resentative of employees in an appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act. As alleged in the complaint andadmitted in answer, the unit consists of:All guards employed by Respondent out of its Lou-isville, Kentucky branch office, but excluding auxil-iary guards, all other employees, and all supervisorsas defined in the Act.On April 11, 1966, Louisville Guards Union, Local #71,International Guards Union of America was (last) certi-fied by the Board in Case 9-RM-419 as the exclusiverepresentative of all employees employed in the follow-ing appropriate unit:All guards of the Employer employed by its Louis-ville, Kentucky Branch Office, including regularpart-time guards and sergeants; but excluding allother employees, including office clerical employ-ees, professional employees, investigators, auxiliaryguards and supervisors as defined in the Act.The underlying Decision and Direction of Election inCase 9-RM-419, dated March 4, 1966, recites in fn. 2,inter alia: "From its Louisville, Kentucky branch office,the Employer has guards working in Louisville, Lexing-ton, Shelbyville, and Owensboro, Kentucky."2. The collective-bargaining historyThe complaint alleges and Respondent Employer byanswer admits that at all times since December 11, 1958,27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union by virtue of Section 9(a) of the Act has been,and is now, the exclusive representative of all guards em-ployed by Employer out of its Louisville Kentuckybranch office (with stated exclusions); that the Union andRespondent Employer since that time have been partiesto successive collective-bargaining agreements coveringthe employees in that unit; and that the most recentagreement is one effective from November 14, 1980,through November 13, 1983.23. The substantive complaint allegationsThe substantive factual allegations of unfair labor prac-tices are contained in paragraphs 5 and 10 of the com-plaint. Complaint paragraph 5 alleges that about January3 Respondent Employer refused to recall from layofffive named employees (Harold Young, Stanley A. Web-ster, Charles J. Brown, Kenneth Hilton, and BennieBramlett) because they had joined, supported or assistedLocal 71 and had engaged in concerted activity for thepurposes of collective bargaining or other mutual aid orprotection, and in order to discourage employees fromengaging in such activities or other concerted activitiesfor the purposes of collective bargaining or other mutualaid or protection and/or because the said employeeswould not agree to give up their union membership.Complaint paragraph 10 alleges that about January 3 Re-spondent Employer unilaterally withdrew its recognitionof Local 71 as the collective-bargaining representative ofemployees who work in Lexington, Kentucky, with con-current allegations specifically made therein that Lexing-ton, Kentucky, is within the territorial jurisdiction of theabove-appropriate unit; that employees who work inLexington have been represented by the Union since De-cember 11, 1958; and that they have been covered by thesuccessive contracts that have existed between the par-ties.The General Counsel has specifically urged in briefthat it be found herein that the Respondent has violatedSection 8(a)(3) and (1) of the Act by having failed torecall the five named employees from layoff, because oftheir union activities. The General Counsel also contendsin brief that Respondent has violated Section 8(aX5) and(1) of the Act by its unilateral withdrawal of recognitionof the Union as the collective-bargaining representativeof its employees who work in Lexington, Kentucky.Complaint does not contain a conclusionary allegation ofthe conduct alleged in paragraph 5 being in violation ofSection 8(a)(3) and (1) as it does of the conduct allegedin paragraph 10 being in violation of Section 8(a)(5) and(1) (and 8(a)3)). Nonetheless, in light of the adequacy ofthe notice first given the Respondent by the nature ofthe specification of the substantive factual allegationscontained in paragraph 5(a) and (b) of the complaintbrought against it, and in view of colloquy and/or argu-ments as otherwise expressed at hearing, but particularlythe positions as last advanced in brief by the parties for' Although complaint recited termination date of current agreement asbeing November 13, 1981, the submitted current agreement by its termsreflects duration extends through November 13, 1983. The GeneralCounsel has moved, without opposition, to correct inadvertent error incomplaint issuance in that respect; and in light of the above showing ofrecord that motion is granted.contended ultimate findings, I am satisfied that conclu-sion is warranted herein that the Respondent receivedadequate notice from the complaint as to the GeneralCounsel's contention that the refusal to recall the fivenamed employees from layoff was contended to be dis-criminatory, and thus concludable on the facts alleged asplaced in issue as being violative of Section 8(a)(3) and(1) of the Act, and that the parties, in substance andeffect, so recognized and have joined issue thereon. Ishall henceforth proceed to disposition of the complaintallegations and raised deferral issues, accordingly.3Employer has denied that it violated Section 8(aX3),(5), and (1), in any of the above respects; and its answerhas notably included denial of the complaint allegationthat contained assertion of Lexington, Kentucky, asbeing within a territorial jurisdiction of the above-appro-priate unit.As conceded, urged, by answer at hearing or in brief,Respondent Employer does not deny that its guard em-ployees who had worked in Lexington up until Decem-ber 31, 1981, had been theretofore employed out of Lou-isville or that all of its guards employed out of Louisvillewere (and are) represented by the Union; and, as well, itacknowledges that guards working out of Louisville, inLexington, were always theretofore covered by the suc-cessive contracts that have existed between the parties.However, Employer contends that the last of those em-ployees (the five employees named above) were laid offby Employer's Louisville branch office, by whom theywere employed, on December 31, 1981, at the time whenEmployer's Louisville branch office, which regularly hadseparately bid on its own work and in the past few yearshad seen its guard service work in Lexington decline forcompetitive reasons, lost its last guard service contractwork (for P. Lorillard) in Lexington. Employer assertsLouisville was unsuccessful in any more activity in Lex-ington. Employer thus essentially contends that it has notrefused to recall any of those employees from layoff, butrather that their employer, the Louisville branch officedoes not presently have any other contracts to provideguard service (thus work) in Lexington, Kentucky; nor,it asserts, has it withdrawn recognition from the Unionas their collective-bargaining representative.In contrast with the General Counsel's and the Charg-ing Party's basic contention, essentially that any of Pin-kerton's, Inc.'s guards who are employed in Lexingtonare represented by the Union, Employer contends ratherthat the guards who have commenced working in Lex-ington, Kentucky, in early January, and who are current-ly working in Lexington, are employed out of its (non-3 Thus the instant matter is more clearly governed by Board holding inMeilman Food Industries, 234 NLRB 698, 699 fn. 4 (1978), than by hold-ing of Florida Steel Corp., 224 NLRB 45 fn. 2 (1976). See and compareKrqft Foods Inc., 251 NLRB 598 fn. 4 (1980). Finally, I do not view asmaterial to the resolution of the issues herein, the filing of an earlier8(aXI) and (5) charge in Case 9-CA-17907 against Employer by theUnion on January 25, nor of Regional Director disposition (dismissal)letter, as first presented by Employer by attachment to brief, where in-stant charge and complaint in Case 9-CA-18308 were, respectively,timely filed and issued and clearly present issues for Board addressmentand resolution, or deferral to arbitrator opinion and award. See and com-pare Winer Motors, 265 NLRB 1457 (1982).28 PINKERTON'S, INC.union) Cincinnati, Ohio branch office on different, newguard service work (for Brown & Williamson) that itsCincinnati branch office, which assumed control of Lex-ington effective May 1, 1981, had been able to thereaftersuccessfully bid competitively and been awarded andwhich very work its Louisville branch office was unablein past years to retain or interimly retrieve for competi-tive price reasons. Thus the employees presently work-ing in Lexington, Kentucky, Employer contends, are nolonger employed out of its Louisville branch office forlawful economic reasons.All of which, it is contended by Employer, was specif-ically previously found by an arbitrator, on a full recordmade by the parties in certain binding arbitration, tohave occurred for legitimate business reasons; and, aswell, for nondiscriminatory reason, as was contended byEmployer (at hearing), was also implicitly found by thearbitrator, and to which decision the Employer wouldnow have the Board defer.B. The Deferral Issues Presented.1. The Respondent's motionAt the opening of the hearing on July 22, RespondentEmployer filed a motion of Pinkerton's, Inc. to dismisscomplaint in deference to an arbitrator's decision underauthority of the Board's prior holding in Spielberg Mfg.Co., 112 NLRB 1080 (1955); or, alternatively, under an(contended) authority of Amoco Texas Refining Co., 251NLRB 1528 (1980), moved for a ruling that the recordof arbitration proceedings be ordered as one binding onthe parties, and for further order that the parties there-upon brief only the legal issue of whether the arbitrator'saward of June 22, is clearly repugnant to the Act, basedon said record (alone). Employer submitted in support acopy of the arbitration record, consisting of transcript ofthe arbitration proceeding, the exhibits (including thetwo specific grievances that were arbitrated, and copy ofthe current collective-bargaining agreement providingfor binding arbitration), and the complete text of the ar-bitrator's opinion and award. The arbitration record asoriginally submitted did not include the parties' briefsthat had been submitted to the arbitrator. At hearing theEmployer also argued in support of its motion that acomparison of the complaint's allegations with the arbi-trated grievances will reveal that the substantive issues ofcomplaint are identical to those already decided by thearbitrator under the binding arbitration. (In passing it isobserved that at hearing Employer not only contendedthe issues were identical, but that the evidence bearingthereon was to be exactly the same.)2. The arbitrated grievancesThe first of said grievances, filed by Harold L. Youngon January 1, reflects essentially that the nature ofYoung's complaint was that Young claimed that he hadbeen illegally laid off from Pinkerton's, Inc. Louisvillebranch office at a time when Pinkerton's, Inc. had otherlocations (work) in the Lexington area to which Youngfelt he could have been assigned; and that Young specifi-cally grieved that he thought he should have been trans-ferred to perform guard service work at the Brown andWilliamson Tobacco Company in Lexington, as he hadmore seniority than any guard presently working there.The second of the two arbitrated grievances (hereinthe Union's grievance) was filed by the Union's businessagent, Charles Roth on January 3 with complaint thereinregistering essentially: (1) that the Union viewed certainconduct of Employer as illegal, namely in respect to theinformation given to Roth by Davis W. Liverett, Louis-ville branch office manager, in December 1981 that itwas losing the last operation it had in Lexington on Jan-uary 1, and that ". ..any future operations in the Lex-ington area serviced by Pinkerton's Inc. would be con-ducted out of their Cincinnati Office"; (2) urging thatcertain union-security provisions of the contract shouldbe applied to the employees working in Lexington or aviolation of contract would be construed; and notably (3)with the Union raising specific contention based on theBoard's prior certification of the Union as an exclusivebargaining representative in advancing claim: "We alsofeel that Pinkerton's is in violation of National Labor Re-lations Ruling dated March 4, 1966, Case 9-RM-419 thatspecifically includes the Lexington area as one represent-ed by Local #71 International Guards Union of Amer-ica.3. The Spielberg deferral issues refinedIn Spielberg, supra, after first holding that the Boardwas not bound as a matter of law by an arbitrationaward,4the Board then indicated its deferral to such anaward would nonetheless be appropriate where the arbi-tration proceedings appear to have been fair and regular,all parties have agreed to be bound, and the decision ofthe arbitrator is not clearly repugnant to the purposesand policies of the Act. The Board in Spielberg dismissedan 8(aXl1) and (3) complaint in its entirety, finding theemployer had not violated the Act when, in accordancewith the award, it had refused to reinstate four strikers.Notably, the Board had first concluded in that case thatthe award was not at odds with the statute, significantlyalso stating that in doing so, that did not mean that theBoard would necessarily have decided the issue of al-leged striker misconduct as the arbitration panel did, spe-cifically stating it did not pass on that issue. Rather uponits finding that the above-enumerated conditions prece-dent for an appropriate deferral were present the Boardtherein stated what would appear as a hallmark expres-sion of its underlying policy for a Spielberg deferral,namely that: "In these circumstances we believe that thedesirable objective of encouraging the voluntary settle-ment of labor disputes will best be served by our recog-nition of the arbitrators' award," id. 802; and with pa-rameters of the appropriateness of such a deferral onother early occasion expressed by the Board as being todefer in cases: ". ..where it can do so without aban-doning its obligations to protect rights which the Actguaranteed to employers, bargaining representatives, in-' Neither is the Board mandated by the Act to exercise its plenarypower over unfair labor practices in all situations, Monsanto ChemicalCo., 130 NLRB 1097, 1098 (1961).29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdividual employees, or the public." Monsanto ChemicalCo., 130 NLRB 1097, 1098-1099 (1961).General Counsel readily acknowledged, as was urgedby the Employer, that the Board's policy of nondeferralin cases involving allegations of 8(aX3) in Collyer typecases,5as expressed in General American TransportationCorp., 228 NLRB 808 (1977), did not extend to effect, ordisturb, the Board's earlier pronounced Spielberg deferraldoctrine, convincingly shown by the parties as a policycontinued by the Board.6 the General Counsel wouldappear to as readily concede in brief that upon the statedconditions being shown present for a Spielberg deferral,that no material distinction need then be made as towhether the unfair labor practice issue to be appropriate-ly deferred to arbitration be one involving 8(aXI), (3), or(5) complaint allegation.7However, a Spielberg deferralis appropriate, so principally contends the General Coun-sel, only after there has been a scrutiny of the arbitrationproceedings and the arbitrator's decision first made bythe Board to determine that all the Spielberg standardsfor deferral are present. In that respect the GeneralCounsel would paramountly rely on the additional Boarddeveloped requirement that for a Spielberg deferral thearbitrator must have considered the unfair labor practiceissue in the decision. Employer contends that the arbitra-tor did consider the unfair labor practices alleged herein.The General Counsel and the Charging Party contend tothe contrary. In support of their respective claims as topresence, or absence, of the required consideration bythe arbitrator of the unfair labor practices alleged herein,the parties have (collectively) advanced for precedentialguidance, though with controverted applications, priorBoard holdings in Raytheon Co., 140 NLRB 833 (1963);Kansas City Star Co., supra; Pacific Southwest Airlines,supra; Atlantic Steel Co., supra; Suburban Motor Freight,247 NLRB 146 (1980); and American Bakeries, supra.Preliminarily, it is thus generally to be observed that itis apparent on analysis of the multiple party contentionshereinafter reflected, that the parties have essentiallyjoined issue on various deferral aspects of whether ornot, under existing Board precedent, the unfair laborpractices alleged in complaint were previously presentedto, considered by, and adequately indicated ruled on bythe arbitrator; and whether, or not, the arbitrator'saward itself is one to be regarded in certain respects re-pugnant to the purposes, or policies of the Act.4. The arbitrator's findings and conclusionsThe arbitrator essentially found (though not necessari-ly in order shown) that Pinkerton's, Inc. operates frombranch offices; with additional conclusion made thatthere was nothing in the evidence to suggest that theparties did not deal with each other on the basis thattheir respective rights and duties grew out of the facta Collyer Insulated WIre, 192 NLRB 837 (1971); Roy Robinson Chevro-let, 228 NLRB 828 (1977).Kan.m City Star Co., 236 NLRB 866, 867 fn. 3 (1978); Pacific South-west Airlines, 242 NLRB 1169 (1979); Atlantic Steel Co., 245 NLRB 814(1979); and American Bakeries Co., 249 NLRB 1249 (1980).7 The Board has a policy of nondeferral in 8(aX4) matters, a consider-ation noted by Employer as not involved herein. Cf. Flmatlon Associates,227 NLRB 1721 (1977); United States Steel Corp., 264 NLRB 76 (1982).and the assumption that the Company had business invarious geographical areas. The arbitrator further foundthat during recent years the competitive position of theLouisville branch office had diminished; that it had lostits accounts one by one in Lexington, until in 1981 itsonly active contract was P. Lorillard; that that companyhad given notice of termination of contract effective De-cember 31, 1981; that the competition was generally non-union, which had placed the unionized Louisville branchoffice at a competitive disadvantage in bidding on jobs inthe Lexington area; that all of the latter's former ac-counts ". ..were lost due to competitive bidding (i.e.lower price offered by competition for substantiallyequivalent service)"; that it was in an attempt to dealwith the Louisville branch office's deteriorating businessbase that Manager Liverett during 1980 contract negotia-tions had proposed to the Union that some accounts(inter alia Lexington) be staffed by nonunion guards,which proposal was rejected by the Union and did notbecome part of the contract.The arbitrator also found that during May 1981, aspart of an attempt to deal with the Lexington situation,the national office had decided to transfer Lexingtonfrom the territory of the unionized Louisville branchoffice to the nonunion Cincinnati branch office; thatoriginally Louisville branch office guards (at P. Loril-lard) were scheduled to be transferred to Cincinnatibranch Office, but they had remained employees of theLouisville branch office until that contract had ended;that the Cincinnati branch office (in the interim) had suc-cessfully bid on a job for Brown & Williamson in Lex-ington on a low bid basis and for a price that the Louis-ville branch office could not match; that the Louisvillebranch office had been unsuccessful in retaining or re-trieving that contract; that prior to layoff grievantYoung, because of seniority, had been offered a job inLouisville branch office's closest facility at Burgin, Ken-tucky, and that the others were offered similar jobs, butall had declined; and that Young and the Union wereaware of what was going on in that the Louisvillebranch office had also discussed the possibility of Youngbeing hired by the Cincinnati branch Office as a non-union guard to work at Brown & Williamson, but thatpossibility was also declined by Young, Roth, and theUnion on contention that Lexington was union territory;that the Cincinnati branch office began the contract atBrown & Williamson, effective January 1, and that com-pany evidence was that if the work in Lexington forBrown & Williamson were to be awarded to Louisville,and its rates applied, the rate to Brown & Williamsonwould be raised, and that contract inevitably lost.With regard to union claim that Lexington belongedto the Louisville branch office based on certification,past practice, and the contract, the arbitrator's statedview of the footnote (in the Decision and Direction ofElection) was that the footnote was descriptive of thethen extent of the company business; that to read moreinto it would not be realistic; that business changes, andthat a description of the business is (consequently) sub-ject to change; and that on a union (pressed) argumentthat the arbitrator must determine whether Lexington30 PINKERTON'S, INC.was an area covered by the certification(s), the arbitra-tor's stated judgment was that the most that can be saidabout the territories or cities named in them is that theUnion has jurisdiction to the extent that the Louisvilleoffice continues to have business in them.The arbitrator also found that the Louisville branchoffice tried in good faith to retain contracts in Lexingtonbut the prevailing economic conditions had workedagainst its efforts; that the loss of business took place be-cause of those conditions, rather than company caprice;that with regard to past practice, if there was a practicehere, it was a practice of union employees serving incities where the Louisville branch office had contractsfor guard services; and that with regard to the additionalargument b raised by the Union that the arbitratorshould not give the Company what the Company did notget in negotiations, that the Louisville branch office didnot have any nonunion business; and that the reaction ofthe national office to do something about the loss of theLexington business by the Louisville branch office wasnot an arbitrary, capricious, or unreasonable action; andin connection with which, the arbitrator made additionalfindings:Nor was anyone in the Louisville branch office dis-criminated against by the action of the nationaloffice. In my judgment the Lexington business areawas substantially and effectively gone for the Louis-ville branch office at the time the national officeacted.The arbitrator, in conclusion, found that there was nodemonstration of a contract violation; that grievantYoung was properly laid off; that the Union's grievancedid not present a case on which relief can be granted;and that in the absence of a proven contract violation,there can be no relief granted. The arbitrator thereupondenied both grievances.5. The deferral issues as raised by the partiesa. The parties' contentions(1) Employer's initial contentionsEmployer initially submitted a memorandum in sup-port of its motion in which it had argued that all the(basic) Spielberg deferral conditions were present, andwith additional assertions made by it that the substantiveissues of complaint are identical to those decided by thearbitrator in the binding arbitration, as provided by thecontract; and with argument made therefrom that the ar-bitrator had rejected the specific claims of the Unionpreviously made that Louisville branch office employeeswere "improperly" laid off because Employer hadguards working in Lexington; had rejected the claim ofthe Union that Lexington is their "territory," and reject-ed the Union's claim that the Employer had refused tobargain regarding assignments in Lexington. Employercontends that inasmuch as the arbitrator's decision is onefounded upon (with findings on) recognition and jurisdic-tion language of the collective-bargaining agreementssince certification, Employer's economic/business justifi-cations shown, and absence of any motive to erode thebargaining unit, the arbitrator's decision is not one hereto be found by the Board as clearly repugnant to thepurposes of the Act. Employer advanced a reliance(seemingly particularly insofar as an 8(aX3) allegation re-lates) on Board holding in Ingersoll Ran, Co., 247 NLRB801 (1980), with Employer contention thereon that:"Sound Board authority holds that an employer is notguilty of an unfair labor practice where its actions are inresponse to legitimate economic necessities, and are notmotivated by antiunion animus." Employer contends thatthis is not a relocation or transfer of work case. Employ-er also advanced, insofar as an 8(a)(5) allegation, andpresumably thereby seeking a compared reliance (or ex-tension) of Board holding of no 8(aX5) violation shownwhere a "Double Breasted" employer did not engage indeception, or transfer work from a union company to anonunion company, to its own reassignment of Lexing-ton from its (union) Louisville branch office to its (non-union) Cincinnati branch office, under the circumstancesshown there, including (as argued present also herein)where the Union had always lived by jurisdictional lan-guage in contract (viz. representing those guards em-ployed by or out of Louisville), urging on that point tosee A-i Fire Protection, 233 NLRB 38 (1977), remanded600 F.2d 918 (D.C. Cir. 1979), reaffd. 250 NLRB 217,219 (1980).(2) Contracontentions of the General Counsel andthe Charging PartyIt was readily acknowledged at hearing, and remainsuncontested by the General Counsel and Charging PartyUnion, that pursuant to provisions for binding arbitrationunder the parties' current contract an arbitration hearingwas held on the above Young and union grievances; thatthe proceedings conducted thereon were fair and regu-lar; and that on June 22, the impartial arbitrator designat-ed by the parties thereto, had issued an Opinion andAward in which the arbitrator denied the above twogrievances. However both the general Counsel and theCharging Party at hearing, after review of the arbitrationrecord (as then) advanced, following recesses granted forsuch purpose,' nonetheless contended that the Boardshould not defer the present complaint allegations to thearbitrator's prior opinion and award. Essentially the con-tentions then and now urged are: that the arbitrator hadbeen earlier presented with a contractual issue; that thearbitrator's decision had turned strictly on contractual in-terpretations; and that the arbitrator did not directly ad-dress the statutory unfair labor practice issues that arepresently before the Board. Both the General Counseland the Charging Party in their briefs have continued toadvance this basic contention in that they assert from areview of the arbitrator's decision it is clear that the arbi-trator addressed the issues raised by the grievances solelyon the basis of a potential contract violation, or in a con-text of whether or not Pinkerton's, Inc. had violated thecollective-bargaining agreement. In support thereof, boths The General Counsel's preliminary cross-motion for an adjournmentbeyond the day was denied.31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDessentially would specifically rely on certain arbitratorstatements, namely:(a) Opening paragraph of arbitrator's opinion in whichthe arbitrator stated:The two grievances are inter-related. They bothconcern the failure of Pinkerton's, Inc. to assignbargaining unit employees to perform guard serv-ices in the Lexington, Kentucky area. Pinkerton's,Inc. would assign bargaining unit employees fromits Louisville Branch Office to perform such serv-ices if that office had contracts in Lexington. Theinquiry here is whether the grievants have any rec-ognizable contract rights to guard service contractsheld by the Cincinnati Branch Office of Pinkerton's,Inc. in the Lexington Area. I have considered all ofthe arguments made on behalf of the Grievants, butI am not persuaded that under the circumstancesthe Grievants have any contract right to be as-signed to guard service work being performed inthe Lexington area by the Cincinnati Branch Office.My holding is a narrow one and should be thoughtof as applying to the facts of this case only.(b) Statement of arbitrator (following his stated judgmentas to the import of the certification documents):There can always be a question concerning thecause of the loss of business and whether or not anyarbitrary, capricious or unreasonable company actstook place to cause the loss, but in the absence ofmore definitive contract language dealing with theproblem in this case and in view of my finding thatthe loss of business took place because of prevailingbusiness conditions rather than because of Companycaprice, it is my judgment that there is no basis forfinding a contract violation.(c) The arbitrator's concluding statement:In conclusion, there was no demonstration of a con-tract violation. Grievant Harold Young was proper-ly laid off. The grievance of Charles Roth, Sr. doesnot present a case on which relief can be Granted.In the absence of a proven contract violation, therecan be no relief granted.Both the General Counsel and the Union (in briefs)would have it relatedly observed (and are accurate ofrecord in advancing such contention) that there was noreference by the parties in the arbitration transcript to apendency of unfair labor practice charges, nor that acomplaint had issued relating to the matters involved inthe arbitrated grievances. Both further argue that reviewof the transcript also reveals that the Union and Employ-er had themselves framed the issue presented to the arbi-trator, early in the arbitration proceeding, as within thecontext of the contract. The record reveals they did sorespectively, as follows:(a) by Union counsel:...And so that it is now presented to you for de-termination. And that determination will be thequestion of whether or not the Company does havea contractual obligation, can the Company, in lightof whatever the facts are developed here today,take a unilateral position that they are not obligated,that this Contract doesn't cover people that areworking for the Pinkerton Company's CincinnatiOffice and that by some administrative fiat restruc-turing within themselves, the Company can avoidthe effect of it's [sic] contractual obligations.Again in passing it is however observed that the arbitra-tor's recitement of the Union's position identified a con-tention was also advanced on certification, viz.: "We be-lieve that the Arbitrator must determine whether or notLexington is an area covered by the certification, thecollective bargaining history and the contract."(b) By Employer counsel:Because the issue really, as we see it, is, can theUnion change the Contract language, and the certi-fication from an Agreement covering people work-ing out of the Louisville office to an agreementcovering people working out of any office of Pin-kerton in one of the Kentucky or Indiana, I sup-pose, areas which historically had been served outof the Louisville office. And just by stating it, Idemonstrate that that is just not what the Contractor the certification has to say.It was, and is also specifically, urged by the GeneralCounsel that the arbitrator did not address the 8(a)(3) al-legations of the complaint in that he did not deal with,or was silent as to the (alleged) unlawful, antiunion moti-vations with regard to Employer's decision to transferthe operations in Lexington from the authority of the(union) Louisville branch office to that of the nonunionCincinnati branch office; and that since the arbitrator didnot directly address these issues and since a failure onthe part of the arbitrator to consider these issues wouldrender the arbitrator's decision repugnant to the Act, theBoard, accordingly, should not defer in these matters.(3) Employer's cross-contentionsAt hearing Employer immediately countered thatunder established Board doctrine an arbitral decisiondoes not have to specifically refer to the provisions ofthe Act in order to be appropriate for deferral in termsof whether an arbitrator has adequately considered theissues that are presented by a complaint; and with Re-spondent Employer advancing in support thereof priorBoard holdings in Atlantic Steel Co., 245 NLRB 814(1979); and Kansas City Star Co., 236 NLRB 866 (1978).Thus Employer argued that in Kansas City Star Co.,supra, the Board explained that a deferral is proper if thearbitrator has "made factual findings regarding [the statu-tory issue]." Id. at 867. Employer would specifically relyon the expression by Member Truesdale as cogent tinthat regard, in separate concurring opinion, as expressedby Employer in brief.While the arbitrator did not pass on the legality ofthe [statutory issue], he was required to rule on32 PINKERTON'S, INC.every factual and legal question necessary to theresolution of this issue.Thus, my decision to concur [in deferring to theArbitrator's decision] rests on the unique relation-ship between the issues decided and the one omit-ted-since all the factual and legal findings necessaryto the resolution of the 8(a)(5) allegation ...werealso necessary to a determination of the legality of the[arbitrated actions]. These issues were vigorouslylitigated before the arbitrator, and he reached hisdecision on the basis of a full record. No more isrequired. [Id. 869.](Italics and paraphrasing of omissions appears above assupplied by Employer.)Employer also contends that in the Atlantic Steel Co.,case, supra, where the administrative law judge had re-fused to defer because (as the General Counsel hasargued here): "[T]he arbitrator confined his decision toissues arising under the contract and failed to considerwhether the conduct amounted to an unfair labor prac-tice." The Board, relying on the Kansas City Star case,supra, did defer, again stating:[I]t is necessary only that the arbitrator has consid-ered all the evidence relevant to the unfair laborpractice in reaching his or her decision.[T]he Board recognized that the Spielberg doctrinecould be satisfied where the arbitrator's decision im-plicitly resolved the unfair labor practice. [245NLRB at 815 (emphasis in original).]In further contravention of the argument that the arbi-trator did not consider an unlawful antiunion motivationclaim, Employer also advanced reliance on: (a) a certainstatement made by the Union previously to arbitrator (inits brief to arbitrator), "Yet here Pinkerton's asks the ar-bitrator to ignore its obvious antiunion purpose in unilat-erally reassigning the Lexington area to the CincinnatiOffice and to approve the Company's attempt to avoidits legal and contractual obligations to this Union";9and(b) a (related) statement of arbitrator, as at outset includ-ed in union position, that, "A unilateral administrativedetermination cannot, therefore, defeat Pinkerton's legaland contractual obligation"; and with Employer's argu-mental contention made thereon that the term legal hadreference to rights under the Act.10From the latter, ins As to the excerpt from union brief submitted to arbitrator, by supple-mentaul tipulation (discussed infra), the briefs submitted by the parties tothe arbitrator were subsequently made part of the record. The abovestatement from union brief is found therein a the third of a three-sentenceparagraph, with prior sentences thereof equally notably providing: "It iswell established that an employer's desire to escape a financial burden re-suiting from the collective-bargaining process is not an adequate businessjustification to excuse an unlawful termination." See, for example, NLRBv. Nash-Flnch Co., 211 F.2d 622 (8th Cir. 1954).1' However the sentence immediately preceding the latter, and towhich the same appears to bear more direct relationship relates: "Pinker-ton's obligation to the Union is based on Board certifications, the collec-tive bargaining history and the contract."combination with the additional finding of arbitrator ex-pressed in opinion, "In this case, I find that the Louis-ville Branch Office tried in good faith to retain contractsin Lexington, but prevailing economic conditions workedagainst its efforts"; and with general reference to othersupportive findings made by the arbitrator that thereason for the Company's action was economic, Employ-er has argued essentially, that by virtue of the other rea-sons that were presented (by the Union) to the arbitrator,by implication, the arbitrator found that there was notany motivation (on the part of Employer) to get outfrom under the obligations of its contract.It was early observed that the only apparent referencespecifically to "discrimination" in the opinion and awardis found in statement by arbitrator in opinion, "Nor wasanyone in the Louisville Branch Office discriminatedagainst by the action of the National Office." Employerargued at hearing (in combination with the above), thatis enough under Atlantic Steel Co., supra. Indeed Em-ployer has now advanced argument in brief that Boardholdings in the latter and Kansas City Star Co., supra,mandate such a deferral. In brief, Employer would alsohave related standard for the close review of award be(directed) as to the showing made, ". ..that the findingsof the arbitrator support his conclusions and demonstratethat he considered and rejected the contentions of theGeneral Counsel," Pacific Southwest Airlines, 242 NLRB1169, 1170 (1979); that an observance also be madeherein of Board holding in American Bakeries, 249NLRB 1249 (1980) that, in the review to be made of therecord "differing inferences ...do not warrant a denovo review of the evidence;" and urges (presumably aspart of the due deference) an acceptance of arbitratorstatement, "I have considered all of the arguments madeon behalf of the grievants ..." as a confirmation of thelatter's consideration of all union arguments raised. "(4) Additional contentions of the General Counseland Local 71 that there was not adequate indicationof a ruling by the arbitrator on the unfair laborpractices alleged hereinAt hearing the General Counsel contended that the At-lantic Steel Co., case, supra was itself readily distinguish-able because the arbitrator had there found that the pro-tected concerted activity of the individual played no partin his discharge; thus making a finding that would clear-ly underpin the unfair labor practice analysis and findingof the Board supporting deferral. In contrast the GeneralCounsel argued that the arbitrator in the instant matterreally did not treat the Employer's antiunion motivationbeyond the factual recitation that there had been a trans-fer of the work in the Lexington area from the unionizedLouisville office to the nonunion Cincinnati office. TheGeneral Counsel supports position taken at hearing thatthe arbitrator did not sufficiently consider the unfairlabor practice issues with arbitrator basic stated relianceplaced in brief on the Board's later holding in SuburbanI I The procedural guidance of Board holdings in Pac(fic Southwest Air-lines, supra, and American Bakeries, supra have been followed herein.33 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMotor Freight, 247 NLRB 146 (1980), wherein at 147 theBoard majority held:[We] will no longer honor the results of an arbitra-tion proceeding under Spielberg unless the unfairlabor practice issue before the Board was both pre-sented to and considered by the arbitrator ....[We] will give no deference to an arbitration awardwhich bears no indication that the arbitrator ruledon the statutory issue of discrimination in determin-ing the propriety of an employer's disciplinary ac-tions.Here the General Counsel has argued under such hold-ing that the requisite scrutiny of the arbitrator's decisionfails to reveal any indication that the arbitrator actuallyconsidered the discrimination or unfair labor practiceissues involved in the case at bar. In that respect, accord-ing to the General Counsel, the single sentence, "Norwas anyone in the Louisville Branch Office discriminatedagainst by the action of the national office," is the onlypassing reference to possible discrimination or discrimi-natory conduct on the part of Employer; and it is theGeneral Counsel's contention that the same is simply notsufficient to satisfy the Suburban Motor Freight, supra,standard for consideration of unfair labor practice issues;and it is contended as well that the generalized use of theword "legal," such as appears therein, hardly is to bedeemed sufficent in that regard.The Charging Party argues additionally that when theabove-single (discrimination) sentence is viewed in(argued) context of the point under discussion by the ar-bitrator, to wit, the (additional) failure of the Companyto obtain the Union's agreement during the 1980 contractnegotiations to allow the Company to service a certaingeographic area from the Louisville office with nonunionguards, the quoted sentence falls far short of the requisitestandard for deferral set forth by the Board in AtlanticSteel Co., supra. Thus with differing view of the scope ofthe arbitrator's findings, and the issues herein, ChargingParty Union, though joining Employer in a stated reli-ance on Atlantic Steel Co., supra, argues for its contraryapplication, namely, that the arbitrator did not make anyfactual findings on the discrimination issue that "arecomplete and comprehensive and factually parallel to theunfair labor practice"; and urges, pointedly, e.g., thatrather, the Young grievance (itself) was considered bythe arbitrator in light of relief sought and not as a dis-crimination issue.(5) The various contentions advanced by theGeneral Counsel and Local 71 that a deferral is inany event inappropriate, as the decision reached bythe arbitrator is repugnant to the ActThe General Counsel first contends that the Respond-ent has in effect sought to sever a part of the bargainingunit by an administrative reorganization; but contendsthat since at the time of certification Pinkerton's employ-ees working in Lexington were part of an appropriatebargaining unit, they remain members of that bargainingunit regardless of whether administrative matters arethereafter conducted through Pinkerton's Louisville orCincinnati office. To hold otherwise, so argues the Gen-eral Counsel, would subvert statutory rights of employ-ees to Employer's mere whim.The General Counsel further argues that it is clearfrom certain arbitrator findings that the Respondent's de-cision to reassign its Lexington business from its Louis-ville to its Cincinnati office was to avoid its contractualobligations with the Union, since during negotiations forthe current agreement the Respondent had unsuccessful-ly sought to change the recognition clause so as to bepermitted to staff its Lexington operations with nonunionguards, which is the same result it has later sought to ac-complish by corporate administrative fiat in assigning theLexington area to the Cincinnati office. The GeneralCounsel asserts Employer has done so because employersin Lexington, with which it sought contracts to supplyguard services, were adverse to utilizing a unionizedguard firm; and because higher wage and benefits paidunder the Union's contract placed Employer at a com-petitive disadvantage in obtaining new customers. TheGeneral Counsel argues, from the above, that no clearerevidence of Employer's intent to circumvent its financialobligations under the contract, or of antiunion motiva-tion in removing the Lexington area work from the bar-gaining unit could be manifested.The General Counsel has thirdly advanced an argu-ment (as anticipated by Employer) that the Board hasheld such a (contended) midcontract unilateral removalof bargaining unit work is violative of the Act, regard-less of economic justification; and further, that proof ofunion animus is not necessary because Employer's ac-tions were "inherently destructive of employee interestand that the employees lost the jobs to which they wereentitled as a result of Respondent's efforts to escape itseconomic obligations under the contract." Brown Co.,243 NLRB 769, 771 (1979); and Los Angeles MarineHardware Co., 235 NLRB 720 (1978).In advancing an essentially similar argument that thearbitrator's decision is repugnant to the Act in that thearbitrator simply did not come to grips with Employer'sobvious antiunion motivation in its unilateral reassigningthe Lexington, Kentucky area from the unionized Louis-ville branch office to the nonunionized Cincinnati branchoffice, and did not determine the statutory impact of Pin-kerton's attempt to avoid the union contract, the Charg-ing Party appears to take a slightly different "tack," andpresses on its basic contention in those respects that thearbitrator addressed only the contract issue. Thus, theUnion contends that certain of the arbitrator's findingsclearly demonstrate that the arbitrator was concernedonly with the resolution of the alleged contract violationwhich the parties had presented to him through thegrievance and arbitration procedure under the contract,and not with the resolution of the Union's statutoryrights under the Act. The Charging Party would havethe same found demonstrated from review of certain ar-bitrator findings, conceded as accurate:According to the Company evidence the competi-tion was generally nonunion and this placed theunionized Louisville Branch Office at a competitivedisadvantage in bidding on jobs in the Lexington34 PINKERTON'S, INC.area. All of the Lexington accounts formerly serv-iced by the Louisville Branch were lost due to com-petitive bidding (i.e. lower price offered by compe-tition for substantially equivalent service).The Louisville Branch Office on several occasionshad rebid for Brown & Williamson, but had beenunsuccessful due to price. Mr. Liverett testified thatthe Louisville Branch Office could not match theprice bid by the Cincinnati Branch Office to obtainthe Brown & Williamson account. Mr. Liverett alsotestified that if the Company were required to placeMr. Young and other Louisville Branch Officeguards at the Brown & Williamson job (and paythem the attendant wage required under contract),then the Company would have to raise the price toBrown & Williamson which would inevitably resultin a "re-loss" of that account.The Union's argument therefrom is, that rather than thendetermining the statutory impact of Pinkerton's attemptto avoid the union contract the arbitrator merely found:It would be unreasonable to say that a companycould not cease doing business in any city in whichit at one time operated. Such a statement wouldassume that business does not change. The point isthat the issue of whether an entity operates in agiven city or not is not entirely within the controlof the entity. In this case, I find that the LouisvilleBranch Office tried in good faith to retain the con-tracts in Lexington, but the prevailing economicconditions worked against its efforts.There can always be a question concerning thecause of the loss of business and whether or not anyarbitrary, capricious or unreasonable company actstook place to cause the loss, but in the absence ofmore definitive contract language dealing with theproblem in this case and in view of my findings thatthe loss of business took place because of prevailingbusiness conditions rather than because of Companycaprice, it is my judgment that there is no basis forfinding a contract violation. (Emphasis as suppliedby Union.)(6) Other contentionsFor the first time in brief, the General Counsel hassubmitted that a deferral herein is also not to be deemedarpropriate inasmuch as the arbitrator in his decision hasconstrued the unit described in the Board's 1966 certifi-cation of the Union and the Board's underlying Decisionand Direction of Election, including fn. 2 of the latter,which construction was an essential part of the arbitra-tor's ultimate resolution of the issues that were presentedto him; and in that regard, so argues the General Coun-sel that there should be no deferral because the Boardhas consistently held that it will not defer on issues ofrepresentation, or questions of appropriate unit, with reli-ance stated on case, e.g., Cannon Air Conditioning Co.,252 NLRB 556, 557 (1980); and Ortiz Funeral HomeCorp., 250 NLRB 730 fn. 2 (1980). The General Counselfurther argued that the arbitrator's construction waswrong, but cites no authority for that proposition. TheCharging Party has not advanced similar position there-on.Employer has only relately asserted, in addition tourgings that it be noted that this is not an accretion case,or close down/reopen case, that in the event instantunfair labor practices are not to be deferred to arbitratordecision, that the facts herein relative to the Board certi-fications, contract application, and recognition clauses (incurrent, and prior agreements), and consideration of thatUnion own constitution (not before the arbitrator but of-fered herein) warrant finding that Lexington is notshown to be union "territory" under applicable Boardprecedent, as a certification has long been held not to beviewed as a jurisdictional award Plumbing ContractorsAssn. of Baltimore, 93 NLRB 1081 (1951); Heating, Piping& Air Conditioning Contractors, 160 NLRB 34 (1954); andCarey v. Westinghouse Electric Corp., 375 U.S. 261, 269(1964). The Employer also argues that the GeneralCounsel and the Union cannot show that the contractwas "intended" to apply to Lexington as their territory,as required, B & B Industries, 162 NLRB 832 (1967); Na-tional Electrical Contractors Assn., 152 NLRB 1604(1965); and that there is no justification for departingfrom contract language of 20 years, see Temple-EastexIncorporated, 228 NLRB 203 (1976).Finally, although acknowledging that the Union hadargued such a contention before the arbitrator, Employerurges, in the event there is not a deferral, that a GeneralCounsel argument, if advanced, that the Company wasacting in bad faith in "unilaterally implementing" a pro-posal that was rejected at the bargaining table cannot belitigated here, as it was not charged in the complaint.6. The supplemental stipulations of fact; andadditional documentary evidenceFollowing the General Counsel and Charging Party'sadvancement of contentions at hearing that the arbitratorhad not considered the unfair labor practices allegedherein, and that the arbitrator also did not have all of therelevant evidence bearing on the unfair labor practicespresented herein, over the Respondent's technical objec-tions, certain supplemental stipulations of fact were thenentered by the parties and received. They essentially are:Stipulation 1. Among the reasons advanced at thebargaining table in the 1980 negotiations for theproposed change in the recognition clause in thecollective bargaining agreement and the reason forPinkerton's subsequent action of transferring oper-ations in Lexington from the Louisville BranchOffice to the Cincinnati (Branch) Office were:(I)-In the outlying rural areas served by the Lou-isville Branch Office most of the employers werenon-union; and they had demonstrated a certainaversion to contracting for a unionized guard force.Thus, new accounts for the Louisville BranchOffice were often difficult to garner in such areas.(2)-The higher union wage and benefits requiredpursuant to the contract were increasingly placingthe Louisville Branch Office at a competitive disad-35 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvantage outside the Louisville Metropolitan Area,especially in Lexington, and vicinity."'Stipulation 2. In the past, under the collective bar-gaining agreements that are part of the record ex-hibits in the arbitration proceeding, employees laidoff from jobs when Pinkerton's Louisville BranchOffice lost guard service contracts, could, and infact at times did, bump Pinkerton's LouisvilleBranch Office employees with less company seniori-ty from jobs which Pinkerton's Louisville BranchOffice continued to service.This procedure applied to the Lexington metropolitanarea as well as others. sStipulation 3. In a March 11, 1981 letter, and in suc-ceeding months, including December, 1981, and attimes in 1982 as well, Liverett informed Roth thatbecause of the wages and benefits provided for inthe collective bargaining agreements between theparties, Pinkerton's Louisville Branch Office wasunable to competively bid for contracts in the Lex-ington area, and lost contracts in the Lexington areato non-unionized guard service agencies.14Stipulation 4. None of the employees named in Para-graph 5 of the complaint have been employed byPinkerton's since January 1, 1982. None of themhave been offered employment at the Brown & Wil-liamson operation in Lexington, Kentucky, sinceJanuary 1, 1982. Employees of the LouisvilleBranch Office, working at the P. Lorillard accountin Lexington, Kentucky were advised of an oppor-tunity to continue employment by the LouisvilleBranch Office under the provisions of the collectivebargaining agreement at a location in Burgin, Ken-tucky. The record shows that the employees refusedthat opportunity. 'In addition, the record shows that employees of theLouisville branch office employed on the P. Lorillard ac-count in Lexington, Kentucky, were also advised thatthere would be employment opportunities under the ju-risdiction of the Cincinnati branch office on a new con-tract which the Cincinnati branch office had acquiredIs The essential substance of the stipulation is contained in the collec-tive testimony of Liverett and Roth at the arbitration hearing. Even moresignificantly, the matters of Stipulation 1(1) and (2) were submitted to thearbitrator by Employer in its brief to arbitrator virtually in haec verba.1s This stipulation is essentially the seniority clause in operation (of ar-bitration record) with affirmance of its prior application at Lexington.'4 The March 11, 1981 letter to Union President Nalley was an exhibitof record in arbitration proceeding, as was (essentially) evidence of Li-verett's position presentments to Roth in 1981. It was not shown as pre-cisely however, as to 1982 occurrences.I The fact stipulated in sentence one is not as fully of arbitrationrecord. As to Burgin, Kentucky offer (sentence 3), with differing recol-lection at hearing as to the date of such offer, the parties agreed that theywould be governed herein in regard to the date of such Burgin, Ken-tucky offers by what the arbitration record shows. The witnesses at thearbitration hearing report that the offer made as to Burgin, Kentucky em-ployment was made after layoff on varied dates in the period early tomid-January, while the arbitrator found that (at least) grievant Youngwas offered Burgin, Kentucky employment prior to layoff, which oc-curred on December 31, 1981. Notably the arbitration record testimonydoes reveal that Young was offered opportunity to be employed by Cin-cinnati branch office prior to layoff.from the Brown & Williamson Company, effective Janu-ary 1, 1982. The record discloses that they refused thatemployment because the Company would not continueto recognize Local 71 as the bargaining agent for theemployees that would be so employed by the Cincinnatibranch office.Stipulation 5. The briefs submitted by the Union andthe Company to the arbitrator will be a part of therecord.Stipulation 6. The employees named in paragraph 5of the complaint were the employees who were thesubject of the arbitrator's Decision, and employedin Lexington, Kentucky by Pinkerton's at the P.Lorillard facility prior to December 31, 1981.'6Additionally a letter of union counsel Raymond Sales,dated April 22, 1981, addressed to Davis W. Liverett,was offered and received in evidence as General CounselExhibit 2.The above union letter was written in response to acertain letter of Liverett, dated March 11, 1981. (Liver-ett's letter had been made an exhibit before the arbitra-tor. The Union's letter in response was not.) In pertinentpart the Union's April letter recited Roth's March let-ter's advice that effective May 1, 1981, the Louisvilleoffice would no longer service Fayette County (perti-nently Lexington), and that all security personnel as-signed to the P. Lorillard Company account will betransferred to the Cincinnati office; and it otherwise inpertinent part, provided:I am not sure that we understand the full implica-tion of this letter but the Union does insist that thePinkerton employees working in the Lexington,Kentucky area and particularly the Lorillard Pin-kerton employees continue to be in this bargainingunit and the Union will insist upon the representa-tion of these employees.After reciting the prior union certification and bargain-ing history, the letter went on to inform the Employerthat "the Union expects that the Company will respectits contractual and legal obligations and continue to bar-gain with the Union and recognize the Union as the col-lective bargaining representative for these employees."Although the arbitrator did not have the Union's Aprilletter responding to Liverett's March letter, the arbitra-tor had made certain related findings as to the nationaloffice's decision to transfer Lexington to Cincinnati ef-fective May 1, 1981, and that the P. Lorillard guards em-ployed by the Louisville branch, though scheduled, werenot subsequently transferred to Cincinnati branch office,but had remained employed by the Louisville branchoffice until that contract terminated and they were laidoff, as earlier shown.Additionally a copy of article III, jurisdiction, fromthe constitution and bylaws of Local 71, InternationalGuards Union, as amended, was received in evidence asRespondent's Exhibit 1. It provides pertinently:16 This stipulation is more definitive in detail in application to all fivealleged discriminatees herein.36 PINKERTON'S, INC.The jurisdiction of Local Seventy-One of the Inter-national Guards Union of America shall be confinedto all persons employed as guards within the au-thority of the Louisville, Kentucky Office of Pin-kerton's, Inc., subject to change by the Central Ex-ecutive Council of the International Union.The foregoing also was not made an exhibit before thearbitrator, nor does the arbitrator make reference there-to. The arbitrator did consider relevant portions of thecontract which in pertinent part provided that the agree-ment "shall apply to all guards employed at the Louis-ville Office by Pinkerton's, Inc." and that "the Employerrecognized the Union as the exclusive bargaining agentfor all guards within the bargaining unit .... The term'Employee' shall include all guards of the Employer as-signed to duty by the Louisville Office. ... ."In regard to the above supplemental stipulations offact entered by the parties at the hearing, Employer inbrief argues that since the Union was represented by thesame counsel in arbitration (both at hearing and onbrief), as here, and since the General Counsel and theUnion have conceded the arbitration was fair and regu-lar, the above stipulated facts cannot be inconsistent withthose of record before the arbitrator; and it asserts thatEmployer consented to the stipulations only because thefacts requested by the General Counsel and the Unionwere already of record. 17Finally as the parties' several positions, in the main,have centered in contention on what was presented andis indicated was considered and ruled upon by the arbi-trator in reaching his opinion and award it would appearalso appropriate to additionally observe that the arbitra-tor therein presented the current contract's article XVI,grievance procedures, which inter alia pertinently pro-vides:F. The arbitrator shall be limited in considering anddeciding only the particular complaint presentedand the decision shall be limited to the interpreta-tion of the provisions of this Agreement as it appliesto the complaint.Analysis, conclusions, and findingsThe arbitration proceedings were conducted in a fairand regular manner, and all parties had agreed to bebound by the arbitration. Procedural questions momen-tarily aside, the major issues broadly viewed center onthe further Spielberg requirement that the arbitrationaward not be clearly repugnant to the purposes of theAct: and the additional deferral requirement, later estab-lished by the Board, e.g., in Raytheon Co.,'swhich is es-sentially that the arbitrator have considered the unfairlabor practice(s) raised in complaint. Resolution of thelatter question of arbitrator consideration may involveaddressment of any of a number of factors. Thus, a17 In view of ruling herein, any effect of seeming disparity betweenEmployer's generally referenced four supplemental stipulations and thoseabove shown and numbered six, for convenience, need not be further ad-dressed.I" 140 NLRB 883 (1963), enf. denied on other grounds 326 F.2d 471(Ist Cir. 1964).Board majority early observed in Raytheon Co., supra,that the statutory issue presented to the Board, whichwas one of protected union or concerted activities, orpretextual discharge, was not the same issue as the con-tract issue considered by the arbitrator, which was oneof whether employees had violated a no-strike clause.The arbitrator had also received an explicit instructionfrom one party that the arbitrator was to limit himself toa resolution of the contract issue; and there was acquies-cence, or essential agreement thereto by the other partyin that there was no effort by that party to advance anystatutory contention that exceeded the limitation thusplaced on the arbitrator. The evidence bearing on thedifferent legal issues also was determined not to be thesame; and all of the evidence bearing on the statutoryissue had not in fact been presented to the arbitrator.When the omitted evidence was subsequently offeredand received in the unfair labor practice proceeding,upon evaluation it was found in nature to be persuasivethat a pretextual discharge had occurred. In light of in-struction given the arbitrator that the arbitrator couldnot even consider evidence that concerted activities werepossible causes for the discharges, the Board majorityconsequently concluded that the arbitrator had necessari-ly ignored the unfair labor practice issue presently beforethe Board; and the Board thereupon stated: "We cannot,in giving effect to arbitration agreements, neglect ourfunction of protecting the rights of employees granted byour Act."19The Board's basic requirements for the considerationof an unfair labor practice issue in an arbitration pro-ceeding such as would support deferral is found in Sub-urban Motor Freight, 247 NLRB 146, 147 (1980). In Sub-urban Motor Freight, a Board majority°0held, in respectto an unfair labor practice issue of alleged respondentdiscrimination against employees, essentially that beforethere may be a Board deferral to an arbitration awardthe unfair labor practice issue(s) must have been bothpresented and considered by the arbitrator; there mustalso be indication that the arbitrator ruled on the unfairlabor practice issue(s); and the party seeking the deferralhas the burden to prove that the issue of statutory dis-crimination was an issue litigated refore the arbitrator.In an earlier case, where a specific finding on a re-maining unfair labor practice issue (involving the legalityof a recision of contract) had not been made by the arbi-trator, a Board majority"' had nonetheless held that thearbitrator's required consideration of the unfair laborpractice issue was satisfied where the arbitrator hadmade all the factual and legal findings necessary for the1" The Board had earlier arrived at similar result of refusing to deferwhere the parties had submitted an unfair labor practice issue to an arbi-trator but the arbitrator's award did not even purport to resolve theunfair labor practice issue (one of discharge for union activities) becausethe arbitrator explicitly stated he had ignored the unfair labor practiceissue, and resolved the matter on other grounds. Monsanto Chemical Co.,130 NLRB 1097, 1099 (1961).'O The majority consisted of (then) Chairman Fanning and MembersJenkins and Truesdale, with Member Penello dissenting." Members Penello, Murphy, and Truesdale (concurring) comprisedthe majority view, with (then) Chairman Fanning and Member Jenkinsdissenting.37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisposition of the remaining unfair labor practice issue onthe basis of a full record developed by the parties in afair and regular proceeding; indeed, his findings other-wise were deemed such as in nature to preclude anyother result, Kansas City Star Co., 236 NLRB 866, 867-868 fn. 6 (1978). A Board panel22 in an interim case, At-lantic Steel Co., 245 NLRB 814 (1979),23 had observedthat while it was preferable, it was not required that anarbitrator pass on the unfair labor practice directly, withBoard indicating the arbitrator could do so "implicitly;"and with Board clear statement of the only requirement,as being, "it is necessary only that the arbitrator has con-sidered all of the evidence relevant to the unfair laborpractice in reaching his or her decision." Id. at 815. TheBoard ruled in Atlantic Steel, on the basis of Kansas CityStar, supra, and presented explanation of the rationale ofthe latter's holding as being, "because the finding wereboth complete and comprehensive and factually parallelto the unfair labor practice question." The Board con-cluded in Atlantic Steel, that there was also present there-in such a factual parallelism between the contractualissue (one of legality of discharge involving consider-ations of whether a discharge was for use of insubordi-nate language to a supervisor, or instance of a supervi-sor's continued harassment of an employee because ofprior involvement with a petition for benefits) and theunfair labor practice issue as raised in complaint (allegedunlawful discharge for protected activity, i.e., for intem-perate, but protected employees words as spoken to a su-pervisor during a grievance discussion). The Board ob-served that the arbitrator, on the basis of a considerationof all the testimony, made a determination of what hadactually occurred, that he had thoroughly considered allof the evidence and had made factual findings supportedby the evidence; that he had passed upon all relevant as-pects of the unfair labor practice; that in doing so, hehad considered those factors relevant to the unfair laborpractice that the Board considers; and that the arbitratorhad reached a result not repugnant to the Act. TheBoard accordingly by deferred to both the arbitrator'sfindings, and his decisional result.Similarly, a Board panel majority24later defferedwhere an arbitrator, despite having made concurrentstatement that he was not deciding whether the employerhad violated Section 8(a)(5), nevertheless, had then pro-ceeded in the course of resolving the contractual issuepresented, to make factual findings of nature which re-solved the unfair labor practice issue, Bay ShipbuildingCorp., 251 NLRB 809, 810-811 (1980). Thus, in Bay Ship-building, the arbitrator had proceeded to make factualfindings in resolution of the contractual issue of whetheran employer's action in changing an insurance carrierwas permitted by an existing contract, or had violatedthe contract. (The latter eventuality would in turn thenconstitute a unilateral midterm modification of the exist-ing contract, and argued unilateral action in violation ofa2 Panel decision was made by Members Murphy and Truesdale, withMember Penello concurring."a Cited subsequently approving, e.g., G & H Products, 261 NLRB 298fn. 2 (1982).4 Panel majority consisted of (then) Board Members Penello andTruesdale, with Member Jenkins dissenting.the Act.) On considerations of prior negotiation state-ments made by the parties leading to significant relatedchanges from the prior contract, the arbitrator deter-mined the Company's contention that the Union hadfreed the Company to change the insurance carrier, wassupported; and the arbitrator (on that basis) concludedthat the employer's action in later changing insurancecarrier was one permitted by the contract. On thesefacts, Board majority concluded that the arbitrator's de-termination that the contract had permitted the Employ-er to make the change was not unreasonable, as therehad been a significant (related) change from the priorcontract, the matter was an important issue in the negoti-ations, and union statements during negotiations mightreasonably be considered a concession on the point. TheBoard also found that the result reached by the arbitratorwas not (clearly) repugnant to the Act. Thus, as theaction of the Employer, under the circumstances therepresented, was reasonably found to be an action permit-ted by the contract, it was not a modification of thatcontract, and hence, also, was not a unilateral action inviolation of the Act.25However, where facts supportinga specific union contract concession are absent, as essen-tially, where abritrator decisional basis rests only on anarbitrator approach of an Employer's (contract) right toact unilaterally ". .. because the contract did not specif-ically limit or restrict such actions," and in doing so hasignored well-established Board precedent holding exactlyto the contrary, there has been resultingly no deferral bythe Board, cf. Alfred M. Lewis, Inc., 229 NLRB 757(1977), modified 587 F.2d. 403 (9th Cir. 1978); Ciba-Geigy Pharmaceuticals Division, 264 NLRB 1013 (1982).In a recent reaffirmation of the requirement of Subur-ban Motor Freight, supra,26 (and with a majority re-newed rejection of an earlier contrary majority Boardholding in Electronic Reproduction Service Corp., 213NLRB 758 (1974), the Board majority further explicatedthat Board deferral policy permits, but does not require agrievant's simultaneous litigation of all (contract and stat-utory) issues before an arbitrator; that an employeegrievant may ". ..challenge disciplinary action solelyon the ground that discipline invoked for the stated of-fense was inconsistent with the Employer's past practiceor otherwise violated contractual provisions unrelated tothe Act"; and that ". ..election to proceed in the con-tractually created arbitration forum provides no basis, inand of itself, for depriving an alleged discriminatee of thestatutorily created forum for adjudication of unfair laborpractice charges." Propoco, Inc., 263 NLRB 136, 1372" In separate concurring opinion, Member Truesdale who had partici-pated in the several majority opinions as earlier noted, including as a par-ticipant of the majority in Suburban Motor Freight, supra, significantly ob-served, id. 811 fn. 3, "Like Atlantic Steel, Suburban Motor Freight doesnot require that an arbitrator pass on the unfair labor practice explicitly.Rather, the Board stated that it would not defer to an award 'whichbears no indication that the arbitrator ruled on the statutory issue ....Here the award does indicate, by virtue of the arbitrator's factual findingsand the virtually identical nature of the contractual and legal issues, thatthe arbitrator passed on the unfair labor practice question."s" The Board's expression of deferral standards in Suburban MotorFreight, supra has itself received even more recent approval in being spe-cifically upheld by the Sixth Circuit Court of Appeals in NLRB v. Mag-netics International Inc., 699 F.2d 806 (6th Cir. 1983).38 PINKERTON'S, INC.(1982). Board majority opinion also therein related in(general) regard to unfair labor practice issue(s) raised inarbitration proceeding, that there are no special rules(apart from Spielberg) ". ..concerning the manner inwhich such an issue can be litigated in arbitration pro-ceedings," id. at 138 fn. 8; but majority opinion in Pro-poco, Inc., supra also held that Suburban Motor Freight'srequirements are not satisfied when the contractual andunfair labor practice issues are factually parallel and thearbitrator was presented generally with the facts relevantto resolving the unfair labor practice issue, with state-ment: "Merely considering the relevant facts does notnecessarily lead to consideration of the statutory issue."Id. at 138.27 Seemingly preserved for appropriate defer-ral are cases where the contract and statutory issues arethe same, or virtually identical, and/or with issue pre-sented, the arbitrator has considered in resolving thecontract issue, the factors which the Board would con-sider in resolving the unfair labor practice issue, thus"implicitly," or latently deciding the latter issue as well.The procedural questions resolvedEmployer's motion for deferral was taken under ad-visement; but its alternative motion to restrict the partiesto the evidentiary record solely made before the arbitra-tor was initially denied. Thereupon the parties enteredcertain supplemental stipulations of fact and both theGeneral Counsel and Employer made offer of certain ad-ditional documentary evidence earlier noted. Employerurges in brief that the supplemental evidence cannot nowbe determined as in any way inconsistent with the arbi-trator's findings because the General Counsel and the"I In ropo Inc., supra, former (then) Member Fanning and Mem-bers Jenkins and Zimmerman comprised the majority view, with (former)Chairman Van de Water and Member Hunter dissenting separately. Ma-jority held view that the unfair labor practice isue had neither been pre-sented to, nor considered by the arbitrator, while both Chairman Van deWater and Member Hunter held a contra-view. Otherwise, in dissenting,Chairman Van de Water exrpessed his opinion as being one (esentially)in disagreement with Suburban Motor Freight, as departing from sounddeferral policy; and that, even were he to agree to it in principle, ex-pressed further disagreement with adding its standards viewing the sameas adminitratively unsound in that the standards "lack clarity," and ". ..do not resolve but create problems of how thoroughly the statutory issuehas to be presented and how completely the arbitrator has to consider theissue." Id. at 144. In its considerations of the question of "how thorough-ly the statutory issue has to be presented" the Board majority had ob-served the problem, to the extent it exists, will be no greater in the con-text of arbitration proceedings than when it arises in context of certainother (specified) proceedings, Id. 137. Member Hunter in his dissentwould apply standard (viewed as one comporting with approach usedpreviously by the Board) that would not require an arbitrator to pa ex-plicitly on the unfair labor practice, ". .would find that the arbitratorhad adequately considered the unfair labor practice if (I) the contractualissue is factually parallel to the unfair labor practice issue, and (2) it ap-pears from the record that the arbitrator was presented generally withthe facts relevant to resolving the unfair labor practice." Id. at 145.Member Hunter otherwise explicated hi view on Subhrban MotorFreight: "My agreement with Suburban Motor Freight is limited to itsholding that deferral is unwarranted where the arbitrator is not presentedwith the evidence relevant to the unfair labor practice." Member Hunternoted certain prior Board holdings, and would appear to ascribe to the(seemingly compatible) prior Board majority holdings in Kansas City StarCo., supra, Atlantic Steel Co., supra; and Bay Shipbuilding Corp., supra. Id.at 145 fn. 30. My own research has not revealed that Chairman Dotsonor Member Dennis have presently addressed these issues.Charging Party have conceded that the proceedingsbefore the arbitrator were fair and regular.'8In Suburban Motor Freight, supra, it was held that theparty urging the deferral has the burden of proving thatthe statutory issue (there of discrimination) was an issuelitigated before the arbitrator." In that regard, the relat-ed submission of the specific grievances presented to thearbitrator for resolution, and the submission of the fulltext of the arbitrator's opinion and award, as was doneby Employer herein at hearing in support of its motionfor deferral under Spielberg, was sufficient to prima faciemeet the Respondent's burden on its raised Spielberg de-fense, see, e.g., John Sexton & Co., 213 NLRB 794, 795(1974). The Respondent's further submission of the arbi-tration transcript and exhibits are serviceable for a primafacie presentment in support of its contention, and re-quired showing that the arbitration proceedings were fairand regular and binding; and the same, in combinationwith the submission of the grievances and text of arbitra-tor decision, also serve as a prima facie presentment forthe conduct of the required review of the record by theBoard for an assurance that the arbitrator's findings areconsistent with the record evidence, and that there areno facial errors in the arbitrator's factual findings, cf.Kansas City Star Co., 236 NLRB 866, 869 (1978); AtlanticSteel Co., 245 NLRB 814 fn. 2 (1979).8°However, thatprima facie presentment by Employer does not necessari-ly end an evidentiary inquiry. For the General Counsel(or the Charging Party) may still seek to show by an ap-propriate evidentiary offering that in some manner theproceedings in fact were not fair and regular; that theissue submitted to the arbitrator did not encompass theunfair labor practice issue(s) raised in complaint and re-latedly, that not all the relevant evidence bearing on thestatutory issue claimed omitted was presented; or as well,desire to present evidence in combination with a conten-tion to be raised that the decision of the tribunal was re-pugnant to the purposes and policies of the Act, is atodds with the statute, or that clear Board precedent" The arbitrator noted: "Full opportunity was given each party forthe presentation of evidence, examination and cross examination of wit-nesses. Each Party elected to file a post hearing brief." The GeneralCounsel of course was not a party in the arbitration proceeding.Is The statutory issue was there one of discrimination, but the Subur-ban Motor Freight holding is not limited to 8(aX3) issues, cf. NavajoFreight Lines, 254 NLRB 1272, 1280 (1981).so While former (then) Chairman Fanning and Member Jenkins havesince in a Board panel cue stated their intended nonreliance on KansasCity Star Co., and Atlantic Steel Co., supra. e.g. see Designcraft Jewel In-dustries, 254 NLRB 791 fn. 1 (1951), my own research has revealed noclear Board majority reversal of either cue, nor did it appear therefromsuch has been clearly indicated. Thus Member Zimmerman has subse-quently indicated a reliance on Atlantic Steel Co., e.g., see G & H Prod-ucts, 261 NLRB 298 fn. 2 (1982), as does Member Hunter seemingly seehis dissent in Plopoco, 263 NLRB 136, 145 fn. 30 (1982). The majorityopinion in the Prapoco caue, which included Member Zimmerman, did notspecifically address the prior majority Board holdings in either KansasCity Star Co. or Atlantic Steel Co., but rather that case holding rested ona majority view of the facts presented in Propoco that the unfair laborpractice issue had not been even presented to the arbitrator, as well asnot really considered by the arbitrator. Seemingly with significant bear-ing on earlier Board holdings however, is Board majority referencetherein to employee permissive forum choice in disciplinary challenge onbasis of past practice or contractual provision where unrelated to the Act.39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexists to the contrary. See generally John Sexton & Co.,213 NLRB 795 (1974).31To be sure upon review of the arbitration record pre-sented herein he the General Counsel and ChargingParty promptly acknowledged that the arbitration pro-ceedings conducted therein were fair and regular andbinding. However, both as promptly otherwise raisedclaim that the unfair labor practice issues raised in thecomplaint were neither presented to, nor considered, norwas there adequate indication that they were ruled uponby the arbitrator. In contravention of certain argumentsadvanced by the General Counsel and the Union, Em-ployer made certain counterarguments based on claimed"implicit" findings that were made by the arbitrator. Iconclude and find on the above and the record presentedon this issue as a whole, that certain of the claims ad-vanced by the General Counsel and Charging PartyUnion were arguable claims.Furthermore, it seems to me that where such an argu-able claim is raised as to a nonpresentment, nonconsider-ation of, or insufficiently indicated ruling by an arbitratoron an unfair labor practice issue(s), as herein, or whenrelated claim is made, as herein, that the arbitrator didnot have all the relevant evidence presented to him, thata respondent who seeks to rest on a raised Spielberg de-fense, even with prima facie presentment made thereon,as above, may not by its own motion then foreclose theother party(ies) from offer of the relevant evidence tosupport such arguably counterclaims. Indeed the case ofAmoco Texas Refining Co., 251 NLRB 1528 (1980), ad-vanced by Employer essentially as the support for its po-sition, itself does not support the Respondent in thatstated purpose. Rather there, all parties, though withcountervailing party contentions advanced and preservedby reservation on the arbitrator's legal conclusions, stipu-lated a factual record as found by the arbitrator oncomplaint/deferral issues; and they voluntarily forewentoffer of oral testimony. Accordingly, earlier ruling athearing denying the Respondent's alternative motion toin effect limit the parties in bringing available evidencebefore the Board on that authority to only the recordevidence presented to the arbitrator is reaffirmed, and toextent Employer's motion is to be fairly construed as onebeing renewed in that sense, it is again denied. MoreoverI reject any suggestion that evidence stipulated at openhearing is not before me for a full, appropriate consider-ation. However, to the extent Employer merely urgesthat whether the arbitration proceedings herein providewarrant for a Spielberg deferral remains the thresholdquestion, I do agree.The substantive deferral issues resolvedThe resulting threshold question is the one of Employ-er's motion for a deferral. The issues are whether the*' Any indicated evidentiary restriction that might be viewed as pre-sented in John Sexton & Co., supra, in regard to an unfair labor practiceissue that could have been submitted (presented) to the arbitrator but wasnot, as might be viewed to arise from Board majority reference therein toElectronic Reproduction Service Corp., 213 NLRB 758 (1974), is clearly,and effectively removed by the Board's (majority) explicit overruling ofthe latter case in Suburban Motor Freight, supra, with its rejection nowreaffirmed in Propoco. Inc.., supra.unfair labor practices alleged in complaint were previ-ously presented to, considered by, and are adequately in-dicated ruled on by the arbitrator, under existing Boardprecedent. I begin with observation, as urged by Em-ployer, that a de novo review of the evidence of recordbefore the arbitrator, as with view to a susceptibility ofthat evidence to present inference of fact differing fromthe facts found by the arbitrator, is procedurally not inorder in addressing the initial issue of requested deferral,cf. American Bakeries, 249 NLRB 1249, 1251 (1980).Rather the record made before the arbitrator has beenreviewed for its consistency with the findings made bythe arbitrator; and I have discerned no material facialerror in those finding that, in my view, would precludesuch a deferral.32Moreover, the arbitrator's findings offact are otherwise observed to have been comprehensiveand fully supported by the record evidence; and his find-ings of fact well support the conclusions he has reached.It is readily apparent that the arbitrator made compre-hensive and precise factual findings broadly covering theadministrative and operational business juxtaposition ofthe Louisville branch office, the national office and theCincinnati Branch office. The arbitrator's findings pro-jected: Employer's long conduct of business through na-tionally structured, but separately and locally operatedbranch offices, inclusive of the unionized Louisvillebranch office and the nonunion Cincinnati branch office;the Union's full and longtime awareness thereof.The arbitrator also addressed the pertinent consider-ations of the current and prior contracts between theLouisville branch office and the Union, and the relevantpast practices thereunder, and as well considered theUnion's certification(s), all comprising elements of thelong history of their collective bargaining; that was ob-served to warrant conclusion by him of an ultimate factthat the Union's prior representation was of employeesemployed by, or out of Employer's Louisville branchoffice in various cities, and not limited to those named inBoard representation documents. The arbitrator alsofound the more recent and continuing history of theLouisville branch office's loss of business in the Lexing-ton area to its nonunion competitor's on basis of low bid,which had resulted in uncontested regression in its Lex-ington business from that in years past being sufficient tosupport a suboffice to that of a service provided to butone remaining account, that it subsequently learned in1981 that it was to also lose. The arbitrator addressed thepertinent terms of the current agreement, and the rele-vant prior 1980 negotiation positions of the parties thatled to their current agreement, inclusive, as materialherein, Louisville branch office Manager Liverett's1a The sole apparent variance from record evidence appearing in afinding is one of a seeming inadvertent transportation of date of job offermade to Young. It involves the Burgin, Kentucky job offer by Employerreported by arbitrator as occurring prior to Young's layoff, while onlyjob opportunity for his employment at the Cincinnati branch office clear-ly appears of record to have been presented to him by Employer prior tolayoff, and with the only record (testimonial) evidence otherwise clearlyindicating the Burgin, Kentucky job offer was made to Young shortlyafter Young's layoff and his filing of grievance. In the circumstances ofthis case, the same, in my view, is not of material, certainly not control-ling significance.40 PINKERTON'S, INC.candid proposal to make the Louisville branch officemore competitive in Lexington by staffing its future busi-ness operations there with Louisville branch office em-ployed guards who would be nonunion, that is, not haveunion contract rates, etc., applicable to them; the Union'srejection of that proposal after discussion, and the omis-sion of that proposal from the terms of the current agree-ment; the circumstances of notice (observed to be open,prompt and in advance) to the Union by Louisvillebranch office Manager Liverett that effective May 1,1981, the Louisville branch office would no longer in-clude Fayette County (Lexington area) and that the samewas to become a territory of the Cincinnati office; thelimited action of the national office in its reassignment ofresponsibility for pursuing future Lexington business op-portunities in Lexington to Cincinnati branch office; thecircumstances of the pursuit and subsequent success ofthe Cincinnati branch office in the Summer and Fall of1981 in obtaining the Brown and Williamson contract ona low bid basis, and with a compared analysis of the fac-tors that were indicative there would have been a contin-ued failure on the part of the Louisville branch office inan attempt to retrieve that contract because of its inabil-ity to meet the successful low bid price submitted by theCincinnati branch office; and with concluding findings:that Young was properly laid off because at that time theLouisville branch office did so, it did not have any otherbusiness in Lexington; and that Employer had not violat-ed the contract because the Louisville branch office hadtried, in good faith, to procure further business in Lex-ington but could not (with fuller record support of de-scribed efforts); and because the national office had not,under the terms of the contract and all the circum-stances, acted unreasonably, arbitrarily, or capriciously inits earlier reassignment of Lexington to its Cincinnatibranch office, because, at the time it acted, in the arbitra-tor's judgment, the Louisville branch office's business inLexington was already gone. In short, in my view, thearbitrator found all the facts of what happened, and indoing so he concerned himself in making his factual find-ings with circumstantial factors that the Board wouldconsider in its evaluation of related raised unfair laborpractice issues.The General Counsel and the Union have essentiallycontended that the arbitrator was presented with, andhad considered and decided only a contract issue; andthat there was resultingly inadequate indication of con-sideration of the unfair labor practices raised herein, andinadequate indication that the arbitrator ruled on the dis-criminatory issues. First, to be sure, the arbitrator's ar-ticulation in the framing of the issues presented (as com-pared with his summary of their positions) was in termsof whether there had been contract violations committedby the Employer, as were essentially the parties' own ini-tial presentment of the issues to him at the outset of arbi-tration hearing. (In my view the Board certification waspresented by the parties to the arbitrator for relevantconsideration on the coverage issue, viz. for his interpre-tation of the contract's recognition and purpose languageand to assist his understanding and evaluation of the par-ties' related past practices under their agreements.) Whileneither initial presentment by parties, or issue framing bythe arbitration in terms of contract violation is unusual,and both may also support intended party restrictive sub-mission of a contract issue only, neither, is controlling ofwhether a contract issue alone had been presented to thearbitrator.The arbitrator's basic factfinding that there had been areassignment of Lexington from the unionized Louisvillebranch office to the nonunion Cincinnati branch officedoes not stand alone. Thus the arbitrator summarized theUnion's position (presentment) as inclusive of contention,inter alia, that Employer's obligation to the Union (inregard to Lexington) based on Board certification, col-lective-bargaining history, and the contract was one thata unilateral determination (by the Company) cannotdefeat. The Union also clearly presented a contention tothe arbitrator that the Company attempted, but failed inthe 1980 negotiations to include language which wouldhave excluded the Lexington area, among others, fromthe jurisdiction of the bargaining unit, and that "TheCompany should not now be permitted to unilaterallyaccomplish the same result under the guise of a 'corpo-rate reorganization."'Moreover, there is merit in Employer's argument thatthe Union's stated contention in its brief to arbitratorconstituted a further presentment of additional discrimina-tion issues, there characterized as involving the Employ-er's ". ..obvious antiunion purpose in unilaterally reas-signing the Lexington area to the Cincinnati office .. .",and which itself followed highlighted observance of re-lated well established Board principle, ". ..that an em-ployer's desire to escape a financial burden resultingfrom the collective-bargaining process is not an adequatejustification to excuse an unlawful termination." I amwholly persuaded therefrom and other evidence, that thearbitrator effectively had presented to him, indeed byboth partiess3an issue bespeaking in nature of bearingon both the contended contractual issue of violation ofcontract in Employer's unilateral administrative reassign-ment of the Lexington area and failure to apply the con-tract to guards working there, and one as clearly, in myview, raising the related arguable unfair labor practiceissue of an employer unilateral action therein in violationof Section 8(aXS), and under the circumstances, with at-tendant claimed employee loss of jobs, of Section 8(a)(3),as well.2" The Employer's own brief to arbitrator in anticipation of "unilater-ally implementing" argument from the Union had urged upon the arbitra-tor that honest analysis of their proposal to the Union during negotiationwill show that in reality... [tihe company was attempting to honestly deal with theUnion in response to a deteriorating competitive position. The pro-posal was an attempt to deal with continuing service out of the Lou-isville office not a transfer of operations to another office. Moreover.the proposal was not implemented, notwithstanding that as demon-strated above the company had the right to do so. The P. Lorillardguards were permitted to remain employees of the Louisville branchoffice (and draw union wages) untii the P. Lorillard contract ex-pired, even though the transfer of Lexington to the Cincinnatibranch office had already taken place. Also, the remainder of theproposal (e.g., the rural areas where non-union companies had indi-cated an aversion to union guard service) was never implemented,and those locations are still serviced (albeit non-competitively) bythe Louisville branch office.41 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn short, the stated contractual and unfair labor prac-tice issues do present factual parallelism; and the specific8(a)(5) unfair labor practice as alleged herein, namely ofunilateral withdrawal of recognition from the Union asrepresentative of the employees (then) employed in Lex-ington (by the nonunion Cincinnati branch office), if notalso constituting the contractual and statutory issue thesame issue by virtue of being properly to be viewed asbut another facet of the same issue of reassigment ofLexington, at least, is virtually the identical issue in ad-dressing but an effect that followed the Employer's sameact of reassignment of Lexington to the Cincinnatibranch office and its refusal to thereafter recognize theUnion as the representative of employees employed bythat nonunion branch office. Thus, whatever view of ini-tial contract issue presentment by the parties one takesvis-a-vis initial reference to Board certification, it is clearthat neither party continued to so restrict their own pre-sentment; a factor early and long considered of real sig-nificance in resolving deferral issues, cf. Raytheon Co.,supra, and Propoco, Inc., supra.In passing, it is relatedly observed that though onlyone employee (Young) grieved, and his grievance on itsface presents essentially only a seniority (contract) claim,the Union's concurrent general grievance was morebroadly based and the Union thereon specifically pre-sented claim that their contract covered any Pinkertonguards in the Lexington area, thus inclusive of Young'scontract rights in that regard, as did its general chargeherein extend to a complaint allegation of discriminatoryrefusal to recall from layoff all five named employeeslaid off from P. Lorillard in Lexington. In that regard itis additionally significant that the arbitrator found thegrievances of Young and the Union were interrelated,and there is surely much support for that finding. I con-clude and find that in substance and effect, the arbitra-tor's opinion and award effectively extended to all theemployees named in complaint, wholly aside from a con-sideration of the supplemental detailed evidence offeredto that effect.It is also clear enough that the arbitrator consideredand ruled on the above issues variously centering aroundprior negotiations and the claims of unilateral administra-tive action in Employer's reassignment of Lexington, ob-vious antiunion and avoidance of contract purposes. Onthe evidence presented, the arbitrator effectively foundto the contrary. Firstly, he found that the Louisvillebranch office did not subsequently obtain any nonunionbusiness in Lexington, but rather there had been an on-going loss of business by it; that it had tried, in goodfaith, to obtain further business in Lexington but hadfailed in its efforts; that its loss of business in Lexingtonhad taken place because of prevailing business condi-tions; that the cause of the problem was that the Louis-ville branch office with whom the Union had dealt fromthe beginning of its existence could not competitivelyretain the business that it once had in Lexington. Second-ly, while the arbitrator was well aware of the possibili-ties for a questioning of cause of loss of business in a sit-uation such as this, he concluded the reaction of the na-tional office here was one in nature of doing somethingabout the above loss of business by its Louisville branchoffice; and given all the circumstances, it was not arbi-trary, capricious, or unreasonable; and he ruled nor wereLouisville branch office employees effectively discrimi-nated thereby, as in the arbitrator's judgment the Lexing-ton business area was substantially and effectively gonefor the Louisville branch office at the time the nationaloffice acted. The arbitrator also found that the unionizedLouisville branch office and the nonunion Cincinnatibranch office operated separately; and that the Cincinnatibranch office was thereafter successful in obtaining thenew contract from Brown and Williamson (an accountthat the Louisville branch office had itself lost and couldnot retrieve), on the basis of a low bid, one that the Lou-isville branch office itself could not meet. In my view,these findings and conclusions are sufficient indicationsthat the arbitrator in addressing and making such factualfindinqs and conclusions was concerning himself in hisfactual analysis with an evaluation of the facts bearing onall the Union's above-raised concerns, inclusive of thosewith potentially antiunion, or discriminatory purpose. Hefound the reasons to be of economic base.On the basis of the same findings of the arbitrator, Ifurther conclude and find that the arbitrator's decision isnot one to be viewed herein as clearly repugnant to thepurposes and policies of the Act; nor is it one palbablywrong or contrary to existing Board precedent.The arbitrator explicitly found that the national officehad not acted on whim. Nor was the arbitrator persuad-ed to earlier union urgings (essentially the same as raisedby the General Counsel herein) that the Employer's pur-pose was obviously antiunion and constituted a unilateralcircumvention of its contractual obligations, in light ofrelated party joined issue presentments thereon (inclusiveof those in briefs submitted to the arbitrator), the find-ings he made, and the arbitrator's clear statement of anassurance to the parties that their efforts had been of as-sistance to him in understanding the issues and in reach-ing a decision; and pointedly, in rendering his opinionthat he had considered all of the arguments made onbehalf of the grievants. In that connection I have careful-ly considered the ably framed, but related contentions,by the General Counsel that the Employer has heresought by an administrative fiat to effectively sever apart of an established bargaining unit and/or remove bar-gaining unit work from the Union, and the separate pointmade by Charging Party Union that, "IN]otwithstandingthe fact the bargaining unit is no longer allowed by Pin-kerton's to service Lexington, Kentucky area employers,Pinkerton's nevertheless continues to provide guard serv-ice in that area," as pointing up effectively that the reas-signment of the Lexington area by the national officehad a twofold effect, one of opening up that territory tobusiness opportunity by its nonunion Cincinnati branchoffice, and of foreclosing such to its unionized Louisvillebranch office; and (as seemingly noted before the arbitra-tor) that it did so without further bargaining.The basic contention made herein by the GeneralCounsel and the Union is essentially the same, that theEmployer has sought to solve a problem the Louisvillebranch office had, by a prohibited unilateral midtermmodification of the contract between its Louisville42 PINKERTON'S, INC.branch office and the Union. The problem in turn withany efficacy In that contention, is the one already notedin answer given by the arbitrator, viz., that the fact wasthat the Louisville branch office had not been able previ-ously to obtain additional work in Lexington for the em-ployees it employed in Lexington because its higherwages, benefits, etc., paid union members had to be re-flected in its bid submissions, and it also did not thereaf-ter obtain nonunion work. The short answer to theabove-contended unilateral midterm modification conten-tion, it seems to me, is thus that the arbitrator, on a fullrecord, has effectively found the facts to be the contrary.That is the clear import of his findings essentially thatthough the Louisville branch office had tried in goodfaith to obtain further business in Lexington, it could notdo so because of prevailing business conditions; that theproposal by the Louisville branch office during negotia-tions that it in effect be allowed to operate nonunion inLexington was its own candid proposal as one competi-tive solution to its uncontested deteriorated business basethere; and that the national office in later reassigningLexington from its unionized Louisville branch office toits nonunion Cincinnati branch office was explicitly nei-ther done on whim, nor arbitrarily or unreasonably, butwas its own attempt to deal with the Louisville branchoffice's terminal Lexington business base. Nor did he findthe national office had discriminated against employees(then) employed by the Louisville branch office becauseby the time it acted in reassigning the Lexington terri-tory from its Louisville branch office to its Cincinnatibranch office, the business opportunities in Lexington forthe Louisville branch office in the arbitrator's judgment,were already effectively gone. It seems to me that is thecritical finding that the arbitrator has made, that resolvethe grievances, and resolves this case.The arbitrator's judgment is itself one clearly support-ed by the facts he has found; and in my mind's eye, itcannot be questioned herein without effectively engagingin a prohibited review of the record made before the ar-bitrator in exploration for any possible inferences of factdiffering from the facts he has found. This arbitrator, inmy view, did not rest his decision simply on an absenceof a restriction of Employer authority in the contract.First, he affirmatively found that the Employer operatedthrough separate branch offices. Secondly, he analyzedthe circumstance of both branch office and nationaloffice. He found that the Union did not agree to theLouisville branch office's relief proposal (in regard toLexington) made in negotiations; and he further found itwas not made a part of the contract. However, the arbi-trator then found the fact to be that the Louisvillebranch office did not later obtain (nor did it appear thatit even sought to pursue) any nonunion work in Lexing-ton. He also brought to bear industrial realism in address-ing and analyzing what the national office did. Relatedly,but significantly so, there was no transfer of bargainingunit work here, that the Louisville branch office thenhad, to the Cincinnati branch office; nor in light of theabove arbitrator findings any reasonably to be viewed re-location of anticipatory bargaining unit work to whichthe bargaining unit employees employed by the Louis-ville branch office might be arguably (at best) viewed asjustly entitled under the terms of their existing contract,as is essentially claimed by the General Counsel. To thecontrary however, the arbitrator found the presentlyheld bargaining unit work of the Louisville branch officein Lexington, though known to be itself terminal, wasnonetheless retained by the Louisville branch office until,without renewal, it ended on December 31, 1981; andthe arbitrator otherwise found the realistic fact on thehard issue presented him, that by the earlier time the na-tional office had reassigned Lexington, away from itsLouisville branch office to its Cincinnati branch office,further business opportunities no longer existed for theLouisville branch office under the prevailing businessconditions.Consequently, absent evidence of transfer of bargain-ing unit work, or of a relocation of bargaining unit workor employees it would appear that the cases basicallyrelied on by the General Counsel, viz., Brown Co., 243NLRB 769 (1979); and Los Angeles Maine Hardware Co.,235 NLRB 720 (1978), to show repugnancy, are for suchreasons inter alia to be readily distinguished. Moreover,the cases of A-i Fire Protection, 233 NLRB 38 (1977), re-manded 600 F.2d 918 (D.C. Cir. 1979), reaffd. 250NLRB 217, 219 (1980), and Ingersoll Rand Co., 247NLRB 801 (1980), as urged by Employer as showing thearbitrator's decision was not palpably wrong, appear themore apposite.There was no specific finding as to lack of deceitbeing practiced here by the Employer; nor explicit nega-tive as to any determined effort by Employer to under-mine the Union, or destroy the bargaining unit found.However, the arbitrator did affirmatively find the thrustof Manager Liverett's 1980 bargaining proposal to be al-lowed to operate nonunion in Lexington was his candidattempt to deal with the Louisville branch office's (un-contested) deteriorated business base in Lexington; thearbitrator relatedly found facts revealing there wasnotice given the Union by Manager Liverett of Employ-er's prospective change of reassignment of the Lexingtonarea to the Cincinnati branch office, known by the Unionto be nonunion; and the arbitrator found that the nationaloffice's subsequent reassignment of the Lexington area(where its Louisville branch office's competition hadbeen all nonunion) as the national office's attempt to dealwith its Louisville branch office's terminal business con-dition there; an action, the arbitrator found under all thecircumstances to be itself not arbitrary, unreasonable, oreffecting a discrimination upon Louisville branch officeemployees. "sNeither was the matter viewed as one involvingwaiver issue. In addition to the arbitrator's affirmativefindings that Liverett's 1980 proposal (to exclude Lexing-ton) was rejected and never put in the contract, he perti-nently ruled:34' That the Louisville branch office manager had later informed theemployees working in Lexington (at P. Lorillard), soon to be laid off byLouisville branch office because of lack of work, of opportunities fortheir employment in Lexington by the Cincinnati branch office, facts alsofound by the arbitrator, while not deemed automatic grounds for dismis-sal of 8(aX3) allegations as urged by Employer, nonetheless are whollycompatible with the arbitrator's addressment of other facts bearing onunion claim of improper Employer motivation43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe reality is that the lack of business in the Lex-ington area by the Louisville branch office of Pin-kerton's, Inc. did not come about because the Uniongave up jurisdiction, nor because the Company arbi-trarily took their jurisdiction away, nor because thisarbitrator is putting his stamp of approval on a com-pany act.The arbitrator, in effect, refused to declare that theUnion's contract negotiated with the Louisville BranchOffice had application to the employees then working inLexington, who were employed by the CincinnatiBranch Office, as had been urged by the Union. Rather,he wholly denied the grievances, finding the contracthad not been violated by Employer, after first findingthat Louisville Branch Office's business opportunities inLexington had decreased to a point of realistically beingviewed as already gone; that the national office had notacted unreasonably in reassigning Lexington when it did,nor under the above circumstances discriminated againstemployees employed by the Louisville Branch Office;and that the Cincinnati Branch Office was thereafter ableto obtain (increase) business in Lexington because itcould compete in Lexington's nonunion business climate,whereas the Louisville Branch Office, over a number ofrecent years was observed to be unable to do so.The Board has heretofore addressed similar case cir-cumstances in its consideration of the business activitiesof "double breasted" company operations of a joint em-ployer, one company being established to seek unionbusiness, and another to seek nonunion business oppor-tunties, cf. A-I Fire Protection, supra. In that case it wasfound that there was no transfer of bargaining unit work.There was also present no concealment by the employerthere, at least later in material time, of the nonunioncompany's establishment, and operation in the area. Itwas concluded that the mere increase in nonunion busi-ness operation and decrease in union business operationdid not warrant inference that there was discriminationpracticed against the Union's contract bargaining unit;and that the joint employer did not violate Section8(a)(5) in its refusal to enlarge the Union's bargainingunit (by applying the union contract to nonunion busi-ness operation), on the basis that the union had estab-lished no statutory right to represent the employees ofthe nonunion company.Here the Union similarly has established no statutoryright to represent the employees of the nonunion Cincin-nati branch office except to the extent it may successfullylay claim to represent all employees employed in Lexing-ton as a territory on basis of its contract, past practicesof the parties and certification(s). But the arbitrator spe-cifically considered each such argument, and he foundthat the Union's position did not prevail on any of thesethree elements. Thus the arbitrator clearly found that theLouisville and Cincinnati branch offices had conductedseparate operations; and in denying the grievances, thearbitrator obviously declined to extend the Union's con-tract with the Louisville branch office to the employeesemployed by the Cincinnati branch office in Lexington,on the basis of the terms of that contract, past practicesof the parties, or the Board's certification, for reasonsearlier stated. I need only further address General Coun-sel's additional contentions as to one of those elements,namely the arbitrator's addressment of the Board's certi-fication,35and the twofold contention of the GeneralCounsel that there should be no deferral herein firstlybecause involved was a representation issue, and a ques-tion of appropriate unit; and secondly, that in his consid-eration of the Board's certification, the arbritrator con-strued the certification erroneously. I address the lattercontention, first.There is no question that the parties to the arbitrationhad squarely presented an issue of the import of theBoard's certification as a factor to be considered by thearbitrator in resolving the grievances brought under thecontract; nor is there question, in light of clear arbitratoraddressments thereon, that the arbitrator had stated hisview and judgment on the issue of Lexington as claimed"union territory" under the certification. Thus the arbi-trator's essentially first stated view was that ". ..thatfootnote was descriptive of the then extent of the Com-pany business. To read more than that into it would notbe realistic. Business changes. Therefore a description ofan entity's business is subject to change." Reciting thatthe Union has argued that the arbitrator must determinewhether Lexington was an area covered by, inter alia,the certification, the arbitrator went on to hold, as earliernoted: "With respect to the certification document it ismy judgment that the most can be said about the territo-ries or cities named in them is that the Union has juris-diction to the extent that the Louisville Office continuesto have business in them."a3The General Counsel cites no authority for his urgedcontraconstruction of the certified unit. It is claimed es-sentially that Employer's employees who work in Lex-ington, irrespective of by what branch office they areemployed, are within the certified unit. The fallacy inthe argument would appear to rest in a failure to consid-er Louisville branch office operation a separate oper-ation. Employer would appear to have overgeneraliZedalso in urging that the scope a certified unit may not in agiven case be described by an area, cf. Heating, Piping &Air Conditioning Contractors, 110 NLRB 261, 263 fn. 12(1954). I need not address other contentions urged byEmployer vis-a-vis work assignment. Rather, I addressthe appropriate unit description in this case, the meaningof which would appear to be sufficiently plain on itsface, and confused only by the circumstances found bythe arbitrator of the Louisville branch Office decrease ins5 On the matter of contract coverage, it is readily apparent that thearbitrator's finding that the Union's Louisville branch office's contract(and party practices) was not applicable to Cincinnati branch office em-ployees, is supported by record evidence, and concurs with Board prece-dent, cf. B & B Industries, 162 NLRB 832, 834-835 (1967).3s The arbitrator also addressed and found a consonant practice. Thus,he found that the Union's members did not enjoy employment in Lexing-ton because that was their territory; that they had enjoyed employmentin Lexington because the Louisville branch office of Pinkerton's, Inc.with whom they negotiated was able to successfully bid for business inLexington; and that someone in the Union would have been employed inother cities (whether or not mentioned in the NLRB certification docu-ments), if the Louisville branch office had been the successful bidder forguard service in them; and that the evidence clearly established that thiswas the case in many cities in both Kentucky and Indiana.44 PINKERTONS, INC.business, as that of Cincinnati branch office opened andincreased.The appropriate unit for which the Union was last cer-tified is one of all guards of the Employer employed by itsLouisville, Kentucky branch office. One need not go fur-ther in consideration to resolve the instant matter underconsideration. If an employee is not employed by Em-ployer's Louisville branch office either directly, or indi-rectly, e.g., constructively, by operation of law, byvirtue of being only unlawfully employed by somebranch office elsewhere as in meritorious unfair laborpractice charged, then in my view, the employee is notan employee within the scope of that certified unit. Thatis the issue that the arbitrator already reached under thecontract terms and past practices; and with union (indeedboth party) urging, in the light also of the prior Boardcertification. To be sure the underlying Decision and Di-rection of Election gave clarification that such employ-ees employed by the Louisville branch office were em-ployed by Louisville were located not just in Louisville,but, inter alia, in Lexington. But the unit description doesnot say that it covers all of Employer's employees who(may ever) work in Lexington (irrespective of their em-ployment by the Louisville branch office). There is meritin Employer's early argument that it did not describe,nor was the Union here certified as the representative ofall of Employer's guards who may work inter alia inLexington. Though that might have also described an ap-propriate unit, it is not the unit for which the Union wascertified herein. While the arbitrator's overview of theBoard's certified unit may have connotations of someoversimplification, on the facts of this case, his findingsare essentially consistent with respect to both Board unitprinciples, as I view it, and, as the arbitrator has found,conformed to party past practices since that certification.I next and last address the General Counsel's contentionthat the arbitrator's decision should not be deferred tobecause he has construed a Board certification, and ergothere was a representation issue involved, and an appro-priate unit issue on which matters the Board has statedconsistently it would not defer.The General Counsel would rely on cases, e.g.,Cannon Air Conditioning Co., 252 NLRB 556, 557 (1980);and Ortiz Funeral Home Corp., 250 NLRB 730 fn. 2(1980). Apart from Cannon Air involving a Collyer defer-ral, it was viewed by the Board inter alia, as involvingan accretion, id. at 556 fn. i, and cited, e.g., WilliamsTransportation Co., 233 NLRB 837, 838 (1977), where theBoard said:The determination of questions of representation,accretion, and appropriate unit do[es] not dependupon contract interpretation but involve[s] the ap-plication of statutory policy, standards and criteria.These are mattters for decision of the Board ratherthan an arbitrator.s7s7 For development of Board prior deference to arbitrator in represen-tation proceedings, cf. Raley's Supermarkets, 143 NLRB 256 (1963), andGoodyear Tire d Rubber Co., 147 NLRB 1233 (1964); and see limitationto one of contract interpretation, exclusive of accretion, e.g., of newplant, Hershey Foods Corp., 208 NLRB 452, 457 (1974); and cf. Combus-tion Engineering, 195 NLRB 909 (1972).The Ortiz Funeral Home case, supra, was held by theBoard to involve an issue of representation and appropri-ate unit. There it was determined by an administrativelaw judge in review of an earlier unfair labor practiceproceeding terminating before another administrative lawjudge earlier in settlement, that earlier arbitration provid-ed for had not resolved the underlying unit compositionissues as anticipated in the arbitrator failing to properlydistinguish between office clerical employees and plantclerical employees; and Board's standards for "dual func-tion" employee inclusions, issues resolved by community-of-interest consideration.A Board certification is a conclusive determination ofa bargaining unit. It may be varied only by the Board, orby mutual agreement of the parties, cf. Hunt BrothersConstruction, 219 NLRB 177 (1975). While the questionwhether the existing contract covered employees em-ployed in Lexington by the Cincinnati branch officehired after its effective date would be a proper questionfor the arbitrator, his decision would clearly not governan accretion issue. Combustion Engineering, supra.The Union, however, has never claimed to directlyrepresent employees employed by the Cincinnati branchoffice; or, pursue claim that it represented the employeesrecently employed by the Cincinnati branch office andnow working in Lexington, as an accretion; but ratherhas based its claim solely under claim of Lexington beingtheir territory under the contract(s), past practice (con-sidered earlier) and presently pertinently the Board's cer-tification.Thus no party has sought herein to raise claim ofunion representation by accretion, nor could it be doneeffectively on the facts found by the arbitrator, and ofrecord stipulated herein, cf. Hershey Foods Corp., 208NLRB 452, 457-458 (1974); and Kaiser Foundation Hospi-tals, 228 NLRB 468, 470 (1977). Neither does this caseinvolve traditional questions of what is the appropriateunit, as may be occasioned by Employer expansion of fa-cilities and/or rival union claims of representation, cf.Marion Power Shovel Co., 230 NLRB 576, 578 fn. 7(1977);38 nor does it involve similarly transfers of unitwork; disputed (new) classifications placement; newplant establishment; or close down and reopen issues.Thus this case does not appear to be one to be disposedof by community-of-interest factors. In short I do not be-lieve the core of this controversy to be as to an issue ofappropriateness of unit at all.The core of the controversy before the arbitratorclearly was one of contended contractual coverage andapplication with arguments based on contract terms, pastpractice, and related prior Board certification. The caseof the unfair labor practice controversy here, it seems tome, rests on the same territorial claim under the Board'scertification, which the arbitrator did address, at priorurging of the parties, has already resolved, in a mannerwhich does not do violence to the construction theBoard would actually apply, in my view.3s In that case the Board observed that the appropriateness of defer-ring to arbitration depends on the nature of the dispute involved.45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt now goes without saying that the Board may, insimilar matters at any time invoke ". ..its superior au-thority to pass upon and if necessary remedy unfair laborpractices." Carey v. Westinghouse Corp., 375 U.S. 261, 272(1964). But it would appear to me to be parodoxical todo so where, as herein, the arbitrator has already madecomprehensive findings that have effectively resolvedthe unfair labor practices under existing Board precedentin a manner not clearly repugnant to the Act;39and indoing so, for the parties, and with colorable warrant todo so in their urging for interpretative coverage of thecontract, has in the end construed the certification, in myview, as the Board essentially would construe it.Finally from the opening statements of the partiesmade to him, the arbitrator grasped the hard questionbrought to him, promptly assuring the parties he alreadyfelt its burden. He has now resolved the parties com-plaints and contentions, which in my view parallel theunfair labor practices charged herein, with findings com-prehensive of all the mutual concerns the parties hadpresented and expressed to him in the arbitration pro-ceeding and parties' briefs, in a well-founded opinion andaward, one well reasoned, and with judgment based onindustrial realism. The issues he was faced with, collec-tively, parallel the instant unfair labor practices and inmaking the findings of fact in resolving his contractissues, in my view, there is sufficient indication in hisopinion and award that he ruled on all of them, underapplicable Board precedent. As the holding of the arbi-trator was a narrow one, limited by the unique factsshown as to Lexington, so would be a Board's deferral;s9 See also The Liberal Market, 264 NLRB 807 (1982). Here the factsfound by the arbitrator relatedly do not portray a transfer of Louisvillebranch office bargaining unit work, but essentially the national office'sresolution of the question given the prevailing business conditions in Lex-ington, and Louisville office failure, of whether the Employer was goingto seek to do business in Lexington at all.and, as the test is not whether the Board would necessar-ily have determined the issue as the arbitrator did, butthat the arbitrator's decision not be clearly repugnant tothe purposes and policies of the Act, nor palpablywrong, neither of which is apparent, I would in the endrecommend that the Board defer.40CONCLUSIONS OF LAW1. Pinkerton's, Inc. is an employer within the meaningof Section 2(6) and (7) of the Act.2. Local No. 71, International Guards Union of Amer-ica is a labor organization within the meaning of Section2(5) of the Act.3. There is warrant shown by the Employer for theBoard to defer, under its Spielberg policy of deferral, tothe opinion and award of arbitrator David L. Beckman,dated June 22, 1982, which has already resolved thesame, or virtually identical issues as are raised in thecomplaint herein in Case 9-CA-18038.Based on the foregoing findings of fact and conclu-sions of law and on the entire record in this proceeding,I issue the following recommended41'ORDERIT IS HEREBY ORDERED that the complaint herein be,and hereby is, dismissed in its entirety.40 I have carefully considered the supplemental evidence offered bythe parties and I find nothing therein presented to persuade to finding theunfair labor practices raised herein were not previously presented andconsidered, or insufficiently indicated ruled on by the arbitrator underthe considered Board precedent.4 If no exceptions are filed as provided in Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.46